Exhibit 10.1
EXECUTION VERSION
$500,000,000
CREDIT AND GUARANTEE AGREEMENT
among
LEAR CORPORATION,
a Debtor and Debtor-in-Possession, as Borrower
THE OTHER GUARANTORS NAMED HEREIN,
each (other than Lear ASC Corporation) a Debtor and Debtor-in-Possession,
The Several Lenders from Time to Time Parties Hereto,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of July 6, 2009
 
J. P. MORGAN SECURITIES INC.
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page    
 
        SECTION 1.  
DEFINITIONS
    2    1.1    
Defined Terms
    2    1.2    
Other Definitional Provisions
    18   SECTION 2.  
AMOUNT AND TERMS OF LOANS
    19    2.1    
Loans
    19    2.2    
Procedure for Borrowing
    19    2.3    
[Reserved]
    20    2.4    
Maturity and Repayment of Loans
    20    2.5    
Termination of Commitments
    20    2.6    
Fees.
    20    2.7    
Exit Facility Commitment Fee
    20    2.8    
Optional Prepayments
    21    2.9    
Mandatory Prepayments
    21    2.10  
Conversion and Continuation Options
    21    2.11  
Limitations on Eurodollar Tranches
    22    2.12  
Interest Rates and Payment Dates
    22    2.13  
Computation of Interest and Fees
    22    2.14  
Inability to Determine Interest Rate
    23    2.15  
Pro Rata Treatment and Payments
    23    2.16  
Requirements of Law
    24    2.17  
Taxes
    25    2.18  
Indemnity
    27    2.19  
Change of Lending Office
    28    2.20  
Priority and Liens
    28    2.21  
Payment of Obligations
    30    2.22  
No Discharge; Survival of Claims
    30    2.23  
Conflicts
    30    2.24  
Conversion to Exit Facility
    30   SECTION 3.  
[RESERVED]
    30   SECTION 4.  
REPRESENTATIONS AND WARRANTIES
    30    4.1    
No Change.
    30    4.2    
Existence; Compliance with Law
    31    4.3    
Power; Authorization; Enforceable Obligations
    31    4.4    
No Legal Bar
    31    4.5    
Litigation
    31    4.6    
No Default
    31    4.7    
Ownership of Property; Liens
    31    4.8    
Intellectual Property
    31    4.9    
Taxes
    32    4.10  
Federal Regulations
    32    4.11  
Labor Matters
    32    4.12  
ERISA
    32    4.13  
Investment Company Act; Other Regulations
    32    4.14  
Subsidiaries
    32    4.15  
Use of Proceeds
    33  

 



--------------------------------------------------------------------------------



 



                      Page    
 
         4.16  
Environmental Matters
    33    4.17  
Accuracy of Information, etc
    34    4.18  
Financial Statements
    34    4.19  
Insurance
    34   SECTION 5.  
CONDITIONS PRECEDENT
    34   SECTION 6.  
AFFIRMATIVE COVENANTS
    37    6.1    
Financial Statements
    37    6.2    
Certificates; Other Information
    38    6.3    
Payment of Obligations
    39    6.4    
Maintenance of Existence; Compliance
    40    6.5    
Maintenance of Property; Insurance
    40    6.6    
Inspection of Property; Books and Records; Discussions
    40    6.7    
Notices
    40    6.8    
Environmental Laws
    41    6.9    
Lender Conference Calls
    41    6.10  
Collateral; Further Assurances
    41   SECTION 7.  
NEGATIVE COVENANTS
    42    7.1    
Financial Covenants
    42    7.2    
Indebtedness
    43    7.3    
Liens
    44    7.4    
Fundamental Changes
    47    7.5    
Disposition of Property
    47    7.6    
Restricted Payments
    48    7.7    
Investments
    48    7.8    
Transactions with Affiliates
    49    7.9    
Swap Agreements
    49    7.10  
Changes in Fiscal Periods
    50    7.11  
Negative Pledge Clauses
    50    7.12  
Clauses Restricting Subsidiary Distributions
    50    7.13  
Lines of Business
    50    7.14  
Use of Proceeds
    50    7.15  
Chapter 11 Claims
    51   SECTION 8.  
EVENTS OF DEFAULT
    51    8.1    
Events of Default
    51   SECTION 9.  
THE ADMINISTRATIVE AGENT
    54    9.1    
Appointment
    54    9.2    
Delegation of Duties
    54    9.3    
Exculpatory Provisions
    55    9.4    
Reliance by Administrative Agent
    55    9.5    
Notice of Default
    55    9.6    
Non-Reliance on Administrative Agent and Other Lenders
    56    9.7    
Indemnification
    56    9.8    
Agent in Its Individual Capacity
    56    9.9    
Successor Administrative Agent
    57    9.10  
Execution of Loan Documents
    57   SECTION 10.  
GUARANTEE
    57    10.1    
Guarantee
    57    10.2    
Right of Contribution
    58    10.3    
No Subrogation
    58    10.4    
Amendments, etc. with respect to the Obligations
    58    10.5    
Guarantee Absolute and Unconditional
    59  

 



--------------------------------------------------------------------------------



 



                      Page    
 
         10.6    
Reinstatement
    59    10.7    
Payments
    59   SECTION 11.  
REMEDIES; APPLICATION OF PROCEEDS
    60    11.1    
Remedies; Obtaining the Collateral Upon Default
    60    11.2    
Remedies; Disposition of the Collateral
    60    11.3    
Application of Proceeds
    61    11.4    
WAIVER OF CLAIMS
    61    11.5    
Remedies Cumulative
    62    11.6    
Discontinuance of Proceedings
    62   SECTION 12.  
MISCELLANEOUS
    63    12.1    
Amendments and Waivers
    63    12.2    
Notices
    64    12.3    
No Waiver; Cumulative Remedies
    65    12.4    
Survival of Representations and Warranties
    66    12.5    
Payment of Expenses and Taxes
    66    12.6    
Successors and Assigns; Participations and Assignments
    67    12.7    
Adjustments; Set-off
    69    12.8    
Counterparts
    70    12.9    
Severability
    70    12.10  
Integration
    70    12.11  
GOVERNING LAW
    70    12.12  
Submission To Jurisdiction; Waivers
    70    12.13  
Absence of Prejudice to the Prepetition Lenders with Respect to Matters Before
the Bankruptcy Court
    71    12.14  
Specific Performance of Obligation to Convert into Exit Facility
    71    12.15  
Acknowledgements
    71    12.16  
Releases of Guarantees and Liens
    72    12.17  
Confidentiality
    72    12.18  
WAIVERS OF JURY TRIAL
    73    12.19  
Prepetition Credit Agreement Amendment; Adequate Protection
    73    12.20  
Effectiveness
    73  

 



--------------------------------------------------------------------------------



 



SCHEDULES:

     
1.1A
  Commitments
4.14
  Subsidiaries
7.2(d)
  Existing Indebtedness
7.3(f)
  Existing Liens

EXHIBITS:

     
A
  Form of Final Order
B
  Form of Intercompany Subordinated Note
C
  Form of Assignment and Assumption
D
  Form of Compliance Certificate
E
  Form of Exemption Certificate
F
  Form of Prepetition Credit Agreement Amendment
G
  Warrant Term Sheet
H
  Restructuring Term Sheet
I
  Exit Credit Agreement

 



--------------------------------------------------------------------------------



 



THIS DEBT IS ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR PURPOSES OF SECTION 1271 ET
SEQ. OF THE INTERNAL REVENUE CODE. A LENDER MAY OBTAIN THE ISSUE PRICE, AMOUNT
OF ORIGINAL ISSUE DISCOUNT, ISSUE DATE AND YIELD TO MATURITY BY SUBMITTING A
WRITTEN REQUEST FOR SUCH INFORMATION TO LEAR CORPORATION AT THE FOLLOWING
ADDRESS: 21557 TELEGRAPH ROAD, SOUTHFIELD, MICHIGAN 48034, ATTENTION: SHARI L.
BURGESS.
          CREDIT AND GUARANTEE AGREEMENT (this “Agreement”), dated as of July 6,
2009, among (i) LEAR CORPORATION, a Delaware corporation (the “Borrower”), which
is a debtor and debtor-in-possession in a case pending under Chapter 11 of the
Bankruptcy Code, and (ii) each of the direct and indirect domestic Wholly-Owned
Subsidiaries of the Borrower signatory hereto (such Subsidiaries, the
“Guarantors” and, the Guarantors (other than Lear ASC Corporation), together
with the Borrower, the “Debtors” and each a “Debtor”), each of which Guarantors
(other than Lear ASC Corporation) is a debtor and a debtor-in-possession in a
case pending under Chapter 11 of the Bankruptcy Code (the cases of the Debtors,
each a “Case” and, collectively, the “Cases”), (iii) the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), and (iv) JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
INTRODUCTORY STATEMENT:
          On or about July 6, 2009 (the “Petition Date”), the Debtors filed
voluntary petitions with the Bankruptcy Court (such term and other capitalized
terms used in this Introductory Statement are as defined in this Introductory
Statement or are being used with the meanings given to such terms in
Section 1.1) initiating the Cases and have continued in the possession of their
assets and in the management of their businesses pursuant to Bankruptcy Code
Sections 1107 and 1108.
          Pursuant to this Agreement and the Final Order, the Lenders are making
available to the Borrower a $500,000,000 debtor-in-possession term loan facility
(the “DIP Facility”), all of the Borrower’s obligations with respect to which
are guaranteed by the Guarantors.
          The proceeds of the Loans will be used for working capital and other
general corporate purposes of the Borrower and its Subsidiaries (including
without limitation, for the payment of fees and expenses incurred in connection
with entering into this Agreement and the transactions contemplated hereby), in
all cases subject to the terms of this Agreement and the Final Order.
          To provide guarantees for the repayment of the Loans and the payment
of the other Obligations of the Loan Parties hereunder and under the other Loan
Documents, the Debtors are providing to the Administrative Agent and the
Lenders, pursuant to this Agreement and subject to the Final Order, the
following (each as more fully described herein):
          (a) a guarantee from each of the Guarantors of the due and punctual
payment and performance of the Obligations of the Borrower;
          (b) with respect to the Obligations of the Debtors, a Superpriority
Claim entitled to the benefits of Bankruptcy Code Section 364(c)(1) in each of
the Cases;
          (c) pursuant to Bankruptcy Code Section 364(c)(2) a perfected first
priority (subject to permitted exceptions) Lien on all present and
after-acquired property of the Debtors not subject to a

 



--------------------------------------------------------------------------------



 



           Lien on the Petition Date, excluding, in all cases, thirty-five (35%)
percent of the total outstanding voting Capital Stock of each new or existing
Foreign Subsidiary;
          (d) pursuant to Bankruptcy Code Section 364(c)(3) a perfected junior
Lien on all present and after-acquired property of the Debtors that is otherwise
subject to a valid and perfected Lien on the Petition Date (other than Liens
securing the Prepetition Obligations and Liens that are junior to the Liens
securing the Prepetition Obligations) or a valid Lien perfected (but not
granted) after the Petition Date to the extent such post-Petition Date
perfection in respect of a pre-Petition Date claim is expressly permitted under
the Bankruptcy Code; and
          (e) pursuant to Bankruptcy Code Section 364(d)(1) a perfected first
priority (subject to permitted exceptions), senior priming Lien on (x) all
present and after-acquired property of the Debtors that is subject to a valid,
perfected and enforceable Lien on or after the Petition Date to secure the
Prepetition Obligations, (y) all present and after-acquired assets that are
presently subject to Liens that are junior to the Liens that secure the
Prepetition Obligations and (z) the Liens granted after the Petition Date to
provide adequate protection in respect of the Prepetition Obligations.
          All of the claims and the Liens granted hereunder and pursuant to the
Final Order in the Cases to the Administrative Agent and the Lenders shall be
subject to the Carve Out, but in each case only to the extent provided in the
Final Order.
          Accordingly, the parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS
          1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
          “ABR”: for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus 1/2 of
1% and (c) the Eurodollar Rate with a one-month Interest Period commencing on
such day plus 1.0%. Any change in the ABR due to a change in the Prime Rate, the
Federal Funds Effective Rate or such Eurodollar Rate shall be effective as of
the opening of business on the effective day of such change in the Prime Rate,
the Federal Funds Effective Rate or such Eurodollar Rate, respectively.
          “ABR Loans”: Loans the rate of interest applicable to which is based
upon the ABR.
          “Administrative Agent”: JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors.
          “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
          “Agent Indemnitees”: as defined in Section 9.7.

2



--------------------------------------------------------------------------------



 



          “Agreement”: as defined in the preamble hereto.
          “Applicable Margin”: a percentage per annum equal to (a) for ABR
Loans, 9.0% and (b) for Eurodollar Loans, 10.0%.
          “Approved Fund”: as defined in Section 12.6(b).
          “Asset Sale”: any Disposition of property or series of related
Dispositions of property (excluding any such Disposition permitted by
Section 7.5(a) — (l)) that yields Net Cash Proceeds to any Group Member (valued
at the initial principal amount thereof in the case of non-cash proceeds
consisting of notes or other debt securities and valued at fair market value in
the case of other non-cash proceeds) in excess of $1,000,000.
          “Assignee”: as defined in Section 12.6(b).
          “Assignment and Assumption”: an Assignment and Assumption,
substantially in the form of Exhibit C.
          “Bankruptcy Code”: the Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. §§101 et seq.
          “Bankruptcy Court”: the United States Bankruptcy Court for the
Southern District of New York, or any other court having jurisdiction over the
Cases from time to time.
          “Benefited Lender”: as defined in Section 12.7(a).
          “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).
          “Borrower”: as defined in the preamble hereto.
          “Borrowing Date”: any Business Day specified by the Borrower as a date
on which the Borrower requests the relevant Lenders to make Loans hereunder.
          “Borrowing Notice”: as defined in Section 2.2.
          “Budget”: as defined in Section 5(i).
          “Business”: as defined in Section 4.16(b).
          “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close, provided, that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
          “Canadian Court”: the Ontario Superior Court of Justice, Commercial
List.
          “Capital Expenditures”: for any period, with respect to any Person,
the aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance

3



--------------------------------------------------------------------------------



 



           sheet of such Person and its Subsidiaries, but excluding (i) such
expenditures that are made with all or any portion of a Reinvestment Deferred
Amount, (ii) capitalized interest and (iii) such expenditures for which such
Person is reimbursed in cash by a third party (other than any Group Member).
          “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
          “Capital Stock”: any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
          “Carve Out”: as defined in Section 2.20(a).
          “Carve-Out Cap”: as defined in Section 2.20(a).
          “Carve-Out Trigger Notice”: a written notice delivered by the
Administrative Agent to the Borrower, the United States Trustee, counsel for the
Borrower and counsel for any statutory committee appointed in the Cases stating
that an Event of Default has occurred and is continuing and that the Carve-Out
Cap is invoked, which notice may only be delivered following the occurrence and
during the continuance of an Event of Default.
          “Cases”: as defined in the preamble to this Agreement.
          “Cash Collateral”: as defined in Section 363(a) of the Bankruptcy
Code.
          “Cash Equivalents”: (a) securities issued or unconditionally
guaranteed or insured by the United States Government, the Canadian Government,
Japan or any member of the European Union or any other government approved by
the Administrative Agent (which approval shall not be unreasonably withheld),
(b) securities issued or unconditionally guaranteed or insured by any state of
the United States of America or province of Canada or any agency or
instrumentality thereof having maturities of not more than twelve months from
the date of acquisition and having one of the two highest ratings obtainable
from either S&P or Moody’s, (c) time deposits, certificates of deposit and
bankers’ acceptances having maturities of not more than twelve months from the
date of acquisition, in each case with any Lender (or any affiliate of any
thereof) or with any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia, Japan,
Canada or any member of the European Union or any U.S. branch of a foreign bank
having at the date of acquisition capital and surplus of not less than
$100,000,000, (d) repurchase obligations with a term of not more than seven days
for underlying securities of the types described in clauses (a), (b) and
(c) entered into with any bank meeting the qualifications specified in clause
(c) above, (e) commercial paper issued by the parent corporation of any Lender
and commercial paper rated, at the time of acquisition, at least “A-1” or the
equivalent thereof by S&P or “P-1” or the equivalent thereof by Moody’s and in
either case maturing within twelve months after the date of acquisition,
(e) deposits maintained with money market funds having total assets in excess of
$300,000,000, (f) demand deposit accounts maintained in the ordinary course of
business with banks or trust companies, (g) temporary deposits, of amounts
received in the ordinary course of business pending disbursement of such
amounts, in demand deposit accounts in banks outside the United States,
(h) deposits in mutual funds which invest substantially all of their assets in
preferred equities issued by

4



--------------------------------------------------------------------------------



 



           U.S. corporations rated at least “AA” (or the equivalent thereof) by
S&P; provided, that notwithstanding the foregoing, Cash Equivalents shall, in
any event, include all cash and cash equivalents as set forth in the Borrower’s
balance sheet prepared in accordance with GAAP, and (i) other investments
requested by the Borrower and approved by the Administrative Agent.
          “Cash Flow Forecast”: as defined in Section 6.2(f).
          “CCAA Cases”: the cases commenced by certain of the Canadian
Subsidiaries of the Borrower in the Canadian Court under Section 18.6 of the
Companies’ Creditors Arrangement Act.
          “Change of Control”: (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Capital
Stock representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Capital Stock of the Borrower; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated.
          “Chinese Acceptance Notes”: acceptance notes issued by Chinese banks
in the ordinary course of business for the account of any direct or indirect
Chinese Subsidiary of the Borrower or customers thereof to effect the current
payment of goods and services in accordance with customary trade terms in China.
          “Closing Date”: the date on which the conditions precedent set forth
in Section 5.1 shall have been satisfied or waived and the funding of the Loans
occurs.
          “Code”: the Internal Revenue Code of 1986, as amended from time to
time.
          “Collateral”: all property of the Loan Parties, now owned or hereafter
acquired, as more particularly described and referred to as “DIP Collateral” in
the Final Order or in the Collateral Documents.
          “Collateral Documents”: collectively, any Mortgages, collateral
assignments, security agreements, pledge agreements, security agreements
granting Liens in Intellectual Property or other similar agreements delivered to
the Administrative Agent and the Lenders pursuant to the Loan Documents to
secure the Obligations (including pursuant to Section 2.20(b)). The Collateral
Documents shall supplement, and shall not limit, the grant of Collateral
pursuant to the Final Order.
          “Commitment”: as to any Lender, the obligation of such Lender to make
Loans to the Borrower in an aggregate principal amount not to exceed the amount
set forth under the heading “Commitment” opposite such Lender’s name on
Schedule 1.1A. The original aggregate amount of the Commitments is $500,000,000.
          “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes the Borrower and that
is treated as a single employer under Section 414 of the Code.
          “Compliance Certificate”: a certificate of the Borrower duly executed
by a Responsible Officer, on behalf of the Borrower, substantially in the form
of Exhibit D.

5



--------------------------------------------------------------------------------



 



          “Conduit Lender”: any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.16, 2.17, 2.18 or 12.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.
          “Confirmation Order”: an order of the Bankruptcy Court confirming the
Reorganization Plan.
          “Conforming Plan”: (a) a Reorganization Plan proposed by the Debtors
that incorporates the terms and conditions set forth in the Restructuring Term
Sheet attached as Exhibit H and is consistent in all material respects with the
Restructuring Term Sheet (as may be modified in accordance with the terms of
that certain letter agreement dated as of July 6, 2009 by and among the Borrower
and certain of its Affiliates, JPMorgan Chase Bank, N.A. and the lender
signatories thereto) or (b) a plan of reorganization proposed by the Debtors
that provides for payment in full in cash of the Obligations.
          “Consolidated EBITDA”: for any Test Period (and calculated without
duplication), Consolidated Net Income for such period excluding (a) any
extraordinary and non-recurring non-cash expenses, losses, income or gains as
determined in accordance with GAAP, (b) charges, premiums and expenses
associated with the discharge of pre-petition Indebtedness, (c) charges relating
to FAS 106, (d) any non-cash income included, and any non-cash deductions made,
in determining Consolidated Net Income for such period (other than any
deductions which represent the accrual of or a reserve for the payment of cash
charges in any future period), provided that cash payments made in any
subsequent period in respect of any item for which any such non-cash deduction
was excluded in a prior period shall be deemed to reduce Consolidated Net Income
by such amount in such subsequent period, (e) stock compensation expense and
non-cash equity linked expense, (f) deferred financing fees (and any write-offs
thereof), (g) write-offs of goodwill, (h) an aggregate amount of up to
$200,000,000 for fiscal year 2009 and $120,000,000 for any fiscal year
thereafter (provided that up to $25,000,000 of such amount may be carried
forward to the following fiscal year or carried back to the preceding fiscal
year) in respect of restructuring, restructuring-related or other similar
charges, (i) fees, costs, charges, commissions and expenses or other charges
incurred during such period in connection with this Agreement, the Cases, the
Reorganization Plan, the Exit Credit Agreement and the transactions contemplated
by the foregoing, including the write-off of receivables of Chrysler, GM and
their affiliates as a result of their respective bankruptcy filings, the
termination or settlement of executory contracts, professional and accounting
costs fees and expenses, management incentive, employee retention or similar
plans (in each case to the extent such plan is approved by the Bankruptcy Court
to the extent required), litigation costs and settlements, asset write-downs,
income and gains recorded in connection with the corporate reorganization
effected in connection with the winding up the Debtors prior to emergence,
(j) foreign exchange gains and losses and (k) any state or local taxes, plus, to
the extent deducted in determining Consolidated Net Income, the sum of
(A) Consolidated Interest Expense, (B) any expenses for taxes, (C) depreciation
and amortization expense, (D) minority interests in income (or losses) of
Subsidiaries and (E) net equity earnings (and losses) in Affiliates (excluding
Subsidiaries).
          “Consolidated Interest Expense”: for any Test Period, the amount which
would, in conformity with GAAP, be set forth opposite the caption “interest
expense” (or any like caption) on a consolidated income statement of the
Borrower and its Subsidiaries for such period; provided, that

6



--------------------------------------------------------------------------------



 



           Consolidated Interest Expense for any period shall (a) exclude
(i) any amortization or write-off of deferred financing fees during such period
and (ii) premiums paid in connection with the discharge of Indebtedness and
(b) include any interest income during such period.
          “Consolidated Net Income”: for any Test Period, the consolidated net
income (or deficit) of the Borrower and its Subsidiaries for such period (taken
as a cumulative whole), determined in accordance with GAAP; provided that any
provision for post-retirement medical benefits, to the extent such provision
calculated under FAS 106 exceeds actual cash outlays calculated on the “pay as
you go” basis, shall not to be taken into account.
          “Consummation Date”: the date of substantial consummation (as defined
in Section 1101 of the Bankruptcy Code) of a Reorganization Plan that is
confirmed pursuant to a Confirmation Order.
          “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Debtors”: as defined in the preamble.
          “Default”: any of the events specified in Section 8.1, whether or not
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
          “Defaulting Lender” any Lender that (a) has failed to fund any portion
of the Loans required to be funded by it hereunder within one (1) Business Day
of the date required to be funded by it hereunder, unless such failure is the
subject of a good faith dispute or subsequently cured (in which case such Lender
shall cease to be a Defaulting Lender as of the date of such cure), (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one (1) Business Day of
the date when due, unless such failure is the subject of a good faith dispute or
subsequently cured (in which case such Lender shall cease to be a Defaulting
Lender as of the date of such cure), or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.
          “DIP Facility”: as defined in the Introductory Statement.
          “Disclosure Statement”: the disclosure statement in respect of a
Conforming Plan, in form and substance reasonably satisfactory to the
Administrative Agent, to be distributed to certain holders of claims (as defined
in Section 101(5) of the Bankruptcy Code) against the Debtors.
          “Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
          “Dollars” and “$”: dollars in lawful currency of the United States.
          “Domestic Subsidiary”: any Subsidiary of the Borrower organized under
the laws of any jurisdiction within the United States.
          “Effective Date”: the effective date of the Reorganization Plan.
          “Enforcement Action”: with respect to the Obligations, any demand for
payment or acceleration thereof, the exercise of any rights and remedies with
respect to any Collateral securing the

7



--------------------------------------------------------------------------------



 



           Obligations or the commencement or prosecution of enforcement of any
of the rights and remedies hereunder or under any other Loan Documents, or
applicable law, including without limitation the exercise of any rights of
set-off or recoupment, and the exercise of any rights or remedies of a secured
creditor under the Uniform Commercial Code of any applicable jurisdiction or
under the Bankruptcy Code.
          “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
          “ERISA”: the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate”: any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event”: (a) any Reportable Event; (b) the existence with
respect to any Plan of a non-exempt Prohibited Transaction; (c) any failure by
any Single Employer Plan to satisfy the minimum funding standards (within the
meaning of Sections 412 or 430 of the Code or Section 302 of ERISA) applicable
to such Single Employer Plan, whether or not waived; (d) a determination that
any Single Employer Plan is, or is expected to be, in “at risk” status (within
the meaning of Section 430 of the Code or Title IV of ERISA); (e) the incurrence
by any Loan Party or any of its ERISA Affiliates of any liability under Title IV
of ERISA with respect to the termination of any Single Employer Plan, including
but not limited to the imposition of any Lien in favor of the PBGC or any Single
Employer Plan; (f) the incurrence by any Loan Party or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by any Loan Party or any
of its ERISA Affiliates of any notice, or the receipt by any Multiemployer Plan
from a Loan Party or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, Insolvent, in Reorganization, or in endangered or
critical status (within the meaning of Section 432 of the Code or Section 305 or
Title IV of ERISA.
          “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurodollar Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.
          “Eurodollar Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, the rate per annum determined on the
basis of the rate for deposits in Dollars for a period equal to such Interest
Period commencing on the first day of such Interest Period appearing on Reuters
Screen LIBOR01 page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on Reuters Screen LIBOR01 page (or otherwise on such screen), the
“Eurodollar Base Rate” shall be determined by reference to such other comparable
publicly available service for displaying eurodollar rates as may be reasonably
selected by the Administrative Agent or, in the absence of such availability, by
reference to the rate at which the Administrative Agent is offered Dollar
deposits at or about 11:00 A.M., New York City time, two

8



--------------------------------------------------------------------------------



 



           Business Days prior to the beginning of such Interest Period in the
interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.
          “Eurodollar Loans”: Loans the rate of interest applicable to which is
based upon the Eurodollar Rate.
          “Eurodollar Rate”: with respect to each day during each Interest
Period pertaining to a Eurodollar Loan, a rate per annum determined for such day
in accordance with the following formula (rounded upward to the nearest 1/100th
of 1%):
Eurodollar Base Rate
 
1.00 - Eurocurrency Reserve Requirements
; provided, however, notwithstanding the foregoing, the Eurodollar Rate shall be
the greater of (x) such rate determined pursuant to the foregoing formula and
(y) 3.50% per annum.
          “Eurodollar Tranche”: the collective reference to Eurodollar Loans the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).
          “Event of Default”: any of the events specified in Section 8.1,
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.
          “Exit Credit Agreement”: the credit agreement for the “Roll-Over” Exit
Facility of reorganized Lear Corporation, substantially in the form of Exhibit I
hereto, with such amendments, modifications, supplements and changes permitted
or agreed to pursuant to the terms hereof.
          “Exit Facility”: as defined and described in the Exit Credit
Agreement.
          “Exit Facility Documentation”: the collective reference to the Exit
Credit Agreement, collateral agreements, intercreditor agreement, mortgages and
other security agreements, documents and instruments, substantially consistent
with the terms and conditions set forth in the Exit Credit Agreement, as
reasonably determined by the Administrative Agent, and otherwise in form and
substance reasonably satisfactory to the Administrative Agent and reorganized
Lear Corporation.
          “Exit Fee”: as defined in Section 2.6 (b).
          “Extension Option”: as defined in Section 2.4(b).
          “Federal Funds Effective Rate”: for any day, the weighted average of
the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by it.
          “Final Order”: an order of the Bankruptcy Court entered in the Cases
granting approval of, among other things, the transactions contemplated by this
Agreement and the other Loan Documents and granting the Liens and Superpriority
Claims described in the Introductory Statement in favor of the

9



--------------------------------------------------------------------------------



 



           Administrative Agent and the Lenders, substantially in the form of
Exhibit A hereto, or otherwise in form and substance reasonably satisfactory to
the Administrative Agent and the Required Lenders.
          “Foreign Subsidiary”: any Subsidiary of the Borrower that is not a
Domestic Subsidiary.
          “Funding Office”: the office of the Administrative Agent specified in
Section 12.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
          “GAAP”: generally accepted accounting principles in the United States
as in effect from time to time, except that for purposes of Section 7.1, GAAP
shall be determined on the basis of such principles in effect on the date hereof
and consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 12.1(a) of the Prepetition Credit
Agreement.
          “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
          “Group Members”: the collective reference to the Borrower and its
Subsidiaries.
          “Guarantee Obligation”: as to any Person (the “guaranteeing person”),
any obligation, including a reimbursement, counterindemnity or similar
obligation, of the guaranteeing Person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
          “Guarantors”: as defined in the preamble hereto.
          “Immaterial Subsidiary”: at any time, any Subsidiary of the Borrower
which is not a Loan Party which has consolidated assets with a book value of
$1,000,000 or less or which has consolidated revenues of $1,000,000 or less for
the most recent period of four consecutive fiscal quarters.

10



--------------------------------------------------------------------------------



 



          “Indebtedness”: of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of property or services which would,
in accordance with GAAP be shown on the liability side of the balance sheet,
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of a default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person (contingent or otherwise) as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) all Guarantee Obligations of
such Person in respect of obligations of the kind referred to in clauses
(a) through (f) above, (h) all obligations of the kind referred to in clauses
(a) through (g) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, provided, if such Person has not assumed or become liable for such
obligation, the amount of such Indebtedness shall be deemed to be the lesser of
the fair market value of such property or the obligation being secured thereby
and (i) for the purposes of Section 8.1(e) only, all obligations of such Person
in respect of Swap Agreements, but excluding (i) trade and other accounts
payables incurred in the ordinary course of such Person’s business, (ii) accrued
expenses and deferred compensation arrangements in the ordinary course, and
(iii) advance payments in the ordinary course. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.
          “Initial Cash Flow Forecast”: as defined in Section 5(i).
          “Insolvency”: with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of Section 4245 of ERISA.
          “Insolvent”: pertaining to a condition of Insolvency.
          “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, inventions, designs, patents, patent licenses,
trademarks, tradenames, domain names and other source indicators, trademark
licenses, technology, trade secrets, know-how and processes, and all rights to
sue at law or in equity for any infringement or other impairment thereof,
including the right to receive all proceeds and damages therefrom.
          “Intercompany Subordinated Note”: a promissory note, substantially in
the form of Exhibit B or otherwise in form and substance reasonably acceptable
to the Administrative Agent.
          “Interest Payment Date”: (a) as to any Eurodollar Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided
that if any Interest Period for a Eurodollar Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any ABR
Loan, the last day of each calendar month and the Maturity Date.
          “Interest Period”: as to any Eurodollar Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower in its notice of borrowing or notice of

11



--------------------------------------------------------------------------------



 



conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:
     (i) if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
     (ii) the Borrower may not select an Interest Period that would extend
beyond the Scheduled Maturity Date or the extension thereof pursuant to the
Extension Option; and
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
          “Investments”: an advance, loan, extension of credit (by way of
guaranty or otherwise, but excluding trade debt incurred in the ordinary course
of business) or capital contribution to, or purchase any Capital Stock, bonds,
notes, loans, debentures or other debt securities of, or any assets constituting
a business unit of, or any other similar investment in, any Person. The amount
of any Investment by any Person on any date of determination shall be the
acquisition price of the gross assets acquired (including any liability assumed
by such Person to the extent such liability would be reflected on a balance
sheet prepared in accordance with GAAP) plus all additional capital
contributions or purchase price paid in respect thereof, without any adjustments
for increases or decreases in value, or write-ups, write-downs or write-offs
with respect to such Investment minus the amount of all cash returns of
principal or capital thereon, cash dividends thereon and other cash returns on
investment thereon or liabilities expressly assumed by another Person (other
than a Group Member) in connection with the sale of such Investment. Whenever
the term “outstanding” is used in this Agreement with reference to an
Investment, it shall take into account the matters referred to in the preceding
sentence.
          “Lenders”: as defined in the preamble hereto; provided, that unless
the context otherwise requires, each reference herein to the Lenders shall be
deemed to include any Conduit Lender.
          “Lien”: any mortgage, pledge, hypothecation, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or
any, priority or other security agreement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).
          “Liquidity”: on any date of determination, the sum, without
duplication, of (i) the cash and Cash Equivalents which are not subject to any
Liens (other than (a) Liens in favor of the Administrative Agent, for the
benefit of the Lenders, (b) Liens in favor of the Prepetition Agent, for the
benefit of the Prepetition Secured Parties, (c) Liens permitted by
Section 7.3(c)(ii) and (d) inchoate Liens arising by operating of law which are
not the subject of enforcement actions) held by the Borrower and its
Subsidiaries on such date, (ii) accounts receivable and inventory (in each case
valued in accordance with GAAP) which are not subject to any Liens (other than
(a) Liens in favor of the Administrative Agent, for the benefit of the Lenders,
(b) Liens in favor of the Prepetition Agent, for the benefit of the Prepetition
Secured Parties, and (c) inchoate Liens arising by operation of law which are
not the subject of enforcement actions) held by the Borrower and its
Subsidiaries on such date, less trade payables of the

12



--------------------------------------------------------------------------------



 



Borrower and its Subsidiaries and (iii) the aggregate availability under any
loan agreements or other lines of credit of the Borrower and its Subsidiaries on
such date.
          “Loan Documents”: this Agreement, the Notes, the Final Order, any
Collateral Documents and any amendment, waiver, supplement or other modification
to any of the foregoing.
          “Loan Parties”: the Borrower and the Guarantors.
          “Loans”: as defined in Section 2.1.
          “Material Adverse Effect”: a material adverse effect on (a) the
business, property, operations or financial condition of the Borrower and its
Subsidiaries, taken as a whole (other than (i) any events leading up to the
filing of the Cases disclosed to the Lenders, (ii) the filing of the Cases and
(iii) those events which customarily occur following the commencement of a
proceeding under Chapter 11 of the Bankruptcy Code and other events ancillary
thereto) or (b) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights or remedies of the Administrative Agent or
the Lenders hereunder or thereunder.
          “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including asbestos, polychlorinated biphenyls
and urea-formaldehyde insulation.
          “Maturity Date”: the earliest of (a) the later of (i) the Scheduled
Maturity Date or (ii) upon effectiveness of the Extension Option pursuant to
Section 2.4(b), the date that is 15 months following the Closing Date, (b) the
Consummation Date and (c) the acceleration of the Loans in accordance with the
provisions hereof.
          “Moody’s”: Moody’s Investors Service, Inc.
          “Mortgages”: collectively, any deeds of trust, trust deeds, hypothecs
and mortgages creating and evidencing a Lien on any real property made by the
Loan Parties in favor of or for the benefit of the Administrative Agent on
behalf of the Secured Parties in form and substance reasonably satisfactory to
the Administrative Agent, in each case securing the Obligations.
          “Multiemployer Plan”: a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.
          “Net Cash Proceeds”: (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received), net of (i) attorneys’
fees, accountants’ fees, investment banking fees, amounts required to be applied
to the repayment of Indebtedness secured by a Lien expressly permitted hereunder
on any asset that is the subject of such Asset Sale or Recovery Event (other
than any Lien securing the Obligations) and other third-party fees and expenses
actually incurred in connection therewith and (ii) Taxes and Other Taxes paid or
reasonably estimated to be payable as a result of any Asset Sale or Recovery
Event (after taking into account any available tax credits or deductions and any
tax sharing arrangements) and (b) in connection with any issuance or sale of
Capital Stock or any incurrence of Indebtedness, the cash proceeds received from
such issuance or incurrence, net of attorneys’ fees, investment banking fees,
accountants’ fees, underwriting discounts and commissions and other customary
fees and expenses actually incurred in connection therewith.

13



--------------------------------------------------------------------------------



 



          “Non-Excluded Taxes”: as defined in Section 2.17(a).
          “Non-U.S. Lender”: as defined in Section 2.17(d).
          “Notes”: the collective reference to any promissory note evidencing
Loans.
          “Obligations”: the unpaid principal of and interest on (including
interest accruing after the maturity of the Loans) the Loans and all other
obligations and liabilities of the Borrower and each Guarantor (or, in the case
of Specified Letters of Credit, each Group Member on whose account such
Specified Letter of Credit is issued and guarantee obligations of other Group
Members in respect thereof) to the Administrative Agent or to any Lender (or, in
the case of Specified Letters of Credit and Specified Swap Agreements, any
affiliate of any Lender), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, this Agreement, any other Loan Document,
any Specified Letter of Credit (and related letter of credit applications), any
Specified Swap Agreement or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, Guarantee Obligations, fees, indemnities, costs,
expenses (including all reasonable fees, charges and disbursements of counsel to
the Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.
          “Other Taxes”: any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document,
including any interest, additions to tax or penalties applicable thereto,
whether disputed or not.
          “Outstanding Amount”: with respect to the Loans at any time, the
aggregate principal amount thereof, after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.
          “Outstanding Percentage”: as to any Lender at any time, the percentage
which such Lender’s Commitment then constitutes of the aggregate Commitments
(or, at any time after the Closing Date, the percentage which the aggregate
principal amount of such Lender’s Loans then outstanding constitutes of the
aggregate principal amount of the Loans then outstanding).
          “Participant”: as defined in Section 12.6(c).
          “PBGC”: the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).
          “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
          “Petition Date”: as defined in the Introductory Statement.
          “Plan”: at a particular time, any employee pension benefit plan (as
defined in Section 3(2) of ERISA) in respect of which a Loan Party or any ERISA
Affiliate is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
          “Plan Effective Date”: as defined in Section 2.7.

14



--------------------------------------------------------------------------------



 



          “Prepetition Agent”: JPMorgan Chase Bank, N.A., in its capacity as
general administrative agent for the Prepetition Lenders.
          “Prepetition Credit Agreement”: the Amended and Restated Credit and
Guarantee Agreement, dated as of April 25, 2006, among the Borrower, the Foreign
Subsidiary Borrowers party thereto, the Prepetition Lenders, the Prepetition
Agent and the other agents party thereto, as amended, supplemented or otherwise
modified as of the Petition Date.
          “Prepetition Credit Agreement Amendment”: an amendment to the
Prepetition Credit Agreement substantially in the form of Exhibit F hereto.
          “Prepetition Lenders”: the several banks and other financial
institutions and entities from time to time parties to the Prepetition Credit
Agreement.
          “Prepetition Loan Documents”: the Prepetition Credit Agreement, the
Securities Documents (as defined in the Prepetition Credit Agreement), the Notes
(as defined in the Prepetition Credit Agreement) and any amendment, waiver,
supplement or other modification to any of the foregoing.
          “Prepetition Loans”: the “Loans” as defined in the Prepetition Credit
Agreement.
          “Prepetition Obligations”: all of the Debtors’ obligations (including
any Hedging Agreement Obligations (as defined in the Prepetition Credit
Agreement) owed by any Debtor to any Prepetition Lender (or any Affiliate of
such Prepetition Lender)) incurred under, pursuant to or in connection with the
Prepetition Loan Documents.
          “Prepetition Secured Parties”: the Prepetition Agent, the Prepetition
Lenders and any affiliate of a Prepetition Lender which holds Prepetition
Obligations.
          “Prime Rate”: the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMorgan Chase Bank, N.A. in connection with
extensions of credit to debtors).
          “Professional Fees”: as defined in Section 2.20(a).
          “Professional Persons”: as defined in Section 2.20(a).
          “Prohibited Claim”: any action or objection with respect to (a) claims
of the Prepetition Secured Parties against the Debtors or the Liens which secure
the Prepetition Obligations, (b) the Superpriority Claims or Liens granted to
the Administrative Agent and the Lenders pursuant to Sections 2.20(a) and (b),
or (c) the Superpriority Claims or Liens granted to the Prepetition Secured
Parties pursuant to Section 2.20(c).
          “Prohibited Transaction”: as defined in Section 406 of ERISA or
Section 4975 of the Code.
          “Projections”: as defined in Section 6.2(c).
          “Properties”: as defined in Section 4.16(a).

15



--------------------------------------------------------------------------------



 



          “Recovery Event”: any settlement of or payment in respect of any
property or casualty insurance claim or any condemnation proceeding relating to
any asset of any Group Member in an amount in excess of $1,000,000.
          “Register”: as defined in Section 12.6(b).
          “Regulation U”: Regulation U of the Board as in effect from time to
time.
          “Reinvestment Deferred Amount”: with respect to any Reinvestment
Event, the aggregate Net Cash Proceeds received by any Group Member in
connection therewith that are not applied to prepay the Loans pursuant to
Section 2.9(b) as a result of the delivery of a Reinvestment Notice.
          “Reinvestment Event”: any Asset Sale or Recovery Event in respect of
which the Borrower has delivered a Reinvestment Notice.
          “Reinvestment Notice”: a written notice executed by a Responsible
Officer stating that no Event of Default has occurred and is continuing and that
the Borrower (directly or indirectly through a Subsidiary) intends and expects
to use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event in the business.
          “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire or repair
assets useful in the businesses of the Borrower and its Subsidiaries.
          “Reinvestment Prepayment Date”: with respect to any Reinvestment
Event, the earlier of (a) the date occurring 180 days after such Reinvestment
Event and (b) the date on which the Borrower shall have determined not to, or
shall have otherwise ceased to, acquire or repair assets useful in the
businesses of the Borrower and its Subsidiaries with all or any portion of the
relevant Reinvestment Deferred Amount.
          “Reorganization”: with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
          “Reorganization Plan”: a plan of reorganization in the Borrower’s
Case.
          “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA or the regulations thereunder, other than those events as to which the
thirty day notice period is waived under PBGC regulations.
          “Required Lenders”: at any time, Lenders having more than 50% of the
Outstanding Amount; provided that the portion of the Outstanding Amount held or
deemed held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
          “Requirement of Law”: as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

16



--------------------------------------------------------------------------------



 



          “Responsible Officer”: with respect to any Loan Party, the chief
executive officer, the president, the chief financial officer, any vice
president, the treasurer or the assistant treasurer of such Loan Party.
          “Restricted Payments”: as defined in Section 7.6.
          “S&P”: Standard & Poor’s Ratings Services.
          “Scheduled Maturity Date”: the first anniversary of the Closing Date.
          “SEC”: the Securities and Exchange Commission, any successor thereto
and any analogous Governmental Authority.
          “Secured Parties”: collectively, the Administrative Agent, the
Lenders, each issuer of a Specified Letter of Credit, the Persons entitled to
indemnification under the Loan Documents and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to Section 9.2.
          “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.
          “Specified Jurisdiction”: any country, state or other jurisdictional
subdivision outside North America or Europe.
          “Specified Letters of Credit”: any letter of credit (a) issued for the
account of any Group Member by any Lender or any affiliate of a Lender and
(b) that has been designated by the relevant Lender and such Group Member, by
written notice to the Administrative Agent prior to the issuance thereof, as a
Specified Letter of Credit and with respect to which the Administrative Agent
has confirmed to the relevant Lender sufficient availability pursuant to
Section 7.2(i). Such designation shall not create in favor of such Lender or
affiliate of a Lender any rights in connection with the management or release of
any Collateral or of the obligations of any Loan Party hereunder or under any
Collateral Document.
          “Specified Swap Agreement”: any Swap Agreement (a) entered into by the
Borrower or any Guarantor and any Person that is a Lender or an affiliate of a
Lender at the time such Swap Agreement is entered into and (b) that has been
designated by the relevant Lender and such Group Member, by written notice to
the Administrative Agent prior to the effectiveness thereof, as a Specified Swap
Agreement. Such designation shall not create in favor of such Lender or
affiliate of a Lender any rights in connection with the management or release of
any Collateral or of the obligations of any Loan Party hereunder or under any
Collateral Document.
          “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person (exclusive of any Affiliate in
which such Person has a minority ownership interest). Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.
          “Superpriority Claim”: a claim against any Debtor in any of the Cases
which is an allowed administrative expense claim having priority over any or all
administrative expenses, whether

17



--------------------------------------------------------------------------------



 



now existing or hereafter arising, including of the kind specified in or arising
under Sections 105, 326, 328, 330, 331, 503(b), 507(a), 507(b), 726, 1113 or
1114 of the Bankruptcy Code, including a claim pursuant to Section 364(c)(1) of
the Bankruptcy Code.
          “Swap Agreement”: any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions.
          “Taxes”: all present or future taxes, duties, levies, imposts,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto, whether disputed or not.
          “Test Period”: on any date, the period beginning on July 6, 2009 and
ending on such date (taken as one accounting period) in respect of which
financial statements for each fiscal month, quarter or year in such period have
been (or have been required to be) delivered pursuant to Section 6.1(a), (b) or
(c), as applicable.
          “Transferee”: any Assignee or Participant.
          “Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar
Loan.
          “United States”: the United States of America.
          “Upfront Fee”: as defined in Section 2.6(a).
          “Warrant Share”: a fraction, the numerator of which is the aggregate
principal amount of Loans which are converted into the Exit Facility (or an
alternative exit facility acceptable to the Lenders) and the denominator of
which is the original principal amount of Loans made on the Closing Date.
          “Warrants”: as defined in Section 2.7.
          “Wholly Owned Subsidiary”: as to any Person, any other Person all of
the Capital Stock of which (other than directors’ qualifying shares required by
law) is owned by such Person directly and/or through other Wholly Owned
Subsidiaries.
          “Withdrawal Liability”: liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.
          1.2 Other Definitional Provisions. (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
          (b) As used herein and in the other Loan Documents, and any
certificate or other document made or delivered pursuant hereto or thereto,
(i) accounting terms relating to any Group Member not defined in Section 1.1 and
accounting terms partly defined in Section 1.1, to the extent not defined, shall
have the respective meanings given to them under GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof (whether as a result of the Cases or otherwise) on

18



--------------------------------------------------------------------------------



 



the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn by the Borrower or the Administrative Agent, as the case may be, or
such provision amended in accordance herewith, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume or become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.
          (c) The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
          (d) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          (e) When determining whether a Default or Event of Default pursuant to
Section 7.1 shall be in existence after giving pro forma effect to a certain
event, the covenant levels to be used in making such determination shall be
those in effect as of the last day of the most recent fiscal quarter (or, in the
case of Section 7.1(b), the most recent month) of the Borrower for which
financial reports are required to have been delivered pursuant to Section 6.1.
SECTION 2. AMOUNT AND TERMS OF LOANS
          2.1 Loans. Subject to the terms and conditions set forth herein and in
the Final Order, each Lender listed on Schedule 1.1A hereto severally agrees to
make term loans (the “Loans”) on the Closing Date in the full amount of such
Lender’s Commitment to the Borrower. The Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.10.
          2.2 Procedure for Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (the “Borrowing Notice”) (which notice
must be received by the Administrative Agent prior to 12:00 Noon, New York City
time, one Business Day prior to the anticipated Borrowing Date) requesting that
the Lenders make the Loans and specifying the amount and Type of Loans to be
borrowed, the requested Borrowing Date and in the case of Eurodollar Loans, the
amount and length of the Interest Period therefor. Upon receipt of the Borrowing
Notice the Administrative Agent shall promptly notify each Lender thereof. Not
later than 12:00 Noon, New York City time, on the requested Borrowing Date each
Lender shall make available to the Administrative Agent at the Funding Office an
amount in immediately available funds equal to the Loan to be made by such
Lender. The Administrative Agent shall credit the account of the Borrower on the
books of such office of the Administrative Agent with the aggregate of the
amounts made available to the Administrative Agent by the Lenders in immediately
available funds.

19



--------------------------------------------------------------------------------



 



          2.3 [Reserved]
          2.4 Maturity and Repayment of Loans. (a) The Borrower shall repay all
outstanding Loans on the Maturity Date.
          (b) The Borrower may extend the Scheduled Maturity Date to the date
that is 15 months after the Closing Date (the “Extension Option”) subject to
satisfaction of the following conditions:

  (i)   the Borrower shall provide prior written notice to the Administrative
Agent at least 30 days prior to the Scheduled Maturity Date of its intention to
exercise the Extension Option,     (ii)   the Borrower shall pay a fee to the
Administrative Agent on or before the Scheduled Maturity Date, for the account
of each Lender, equal to 1.0% of each Lender’s pro rata share of the Outstanding
Amount on the Scheduled Maturity Date, and     (iii)   no Default or Event of
Default shall have occurred and be continuing as of the Scheduled Maturity Date.

          2.5 Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the date that is 60 days after the date of
execution and delivery of this Agreement if the Bankruptcy Court has not entered
on or prior to such date the Final Order in accordance with Section 5(g);
provided that such date may be extended by an additional 30 days if the
Administrative Agent consents to such extension (such consent not to be
unreasonably withheld).
          2.6 Fees. (a) The Borrower agrees to pay to the Administrative Agent,
for the account of each Lender, an upfront fee (the “Upfront Fee”) in an amount
equal to 5.0% of the Commitment of such Lender, payable on the Closing Date.
          (b) The Borrower agrees to pay to the Administrative Agent, for the
account of each Lender, an exit fee (the “Exit Fee”) in an amount equal to 1.0%
of the principal amount of the Loans that are continued as Exit Loans (as
defined in the Exit Credit Agreement) pursuant to Section 2.24 or exit loans
under an alternative exit facility acceptable to the Lenders, such Exit Fee to
be payable on the Consummation Date.
          (c) The Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.
          2.7 Exit Facility Commitment Fee. On the effective date of a
Reorganization Plan under which the DIP Facility is converted into the Exit
Facility (or an alternative exit facility acceptable to the Lenders) (the “Plan
Effective Date”), the Borrower agrees that reorganized Lear Corporation will pay
to the Lenders a commitment fee, at reorganized Lear Corporation’s sole
election, by either (i) issuing to the Lenders warrants (the “Warrants”) to
purchase a number of shares of common stock of reorganized Lear Corporation with
a value as of the Plan Effective Date equal to $25,000,000 (or, if less than all
of the Loans under the DIP Facility are converted into an exit facility, the
Warrant Share of $25,000,000), with the Warrants to have the terms set forth on
Exhibit G and other customary terms or (ii) paying in cash to each Lender an
amount equal to 5% of the principal amount of such Lender’s Loans that will be
converted into the Exit Facility or any other exit facility.

20



--------------------------------------------------------------------------------



 



          2.8 Optional Prepayments. Subject to Section 2.6(b) and the provisos
below, the Borrower may at any time and from time to time prepay the Loans, in
whole or in part, without premium or penalty, upon irrevocable notice delivered
to the Administrative Agent no later than 1:00 P.M., New York City time, three
Business Days prior thereto, in the case of Eurodollar Loans, and one Business
Day prior thereto, in the case of ABR Loans (provided that ABR Loans may be
prepaid on the same Business Day if notice is received by the Administrative
Agent no later than 12:00 P.M., New York City time), which notice shall specify
the date and amount of prepayment and Type of the Loans being prepaid, as
applicable; provided, that if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.18. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid. Partial prepayments of Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple of $1,000,000 in
excess thereof. Partial optional prepayments of the Loans shall be ratable as
among the Lenders thereof.
          2.9 Mandatory Prepayments. (a) If any Capital Stock or Indebtedness
shall be issued or incurred by any Group Member (excluding any Capital Stock
issued to a Group Member in accordance with Section 7.7 and any Indebtedness
permitted by Section 7.2) an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied by the Borrower on the date of receipt thereof by such
Group Member toward the prepayment of the Loans as set forth in Section 2.9(c).
          (b) If on any date any Group Member shall receive Net Cash Proceeds
from any Asset Sale or Recovery Event then, unless, a Reinvestment Notice shall
have been timely delivered in respect thereof, an amount equal to 100% of such
Net Cash Proceeds shall be applied by the Borrower no later than the end of the
fiscal month in which such Net Cash Proceeds are received (or, if the aggregate
amount of such Net Cash Proceeds is less than $15,000,000, no later than the end
of the fiscal month following the fiscal month in which such Net Cash Proceeds
are received) toward the prepayment of the Loans as set forth in Section 2.9(c);
provided that, notwithstanding the foregoing, (i) the aggregate Net Cash
Proceeds of Asset Sales that may be excluded from the foregoing prepayment
requirement pursuant to Reinvestment Notices shall not exceed $25,000,000 in any
fiscal year of the Borrower and (ii) on each Reinvestment Prepayment Date, an
amount equal to the Reinvestment Prepayment Amount with respect to the relevant
Reinvestment Event shall be applied toward the prepayment of the Loans as set
forth in Section 2.9(c).
          (c) Amounts to be applied in connection with prepayments made pursuant
to this Section 2.9 shall be made ratably among the Lenders of the Loans. The
application of any prepayment made pursuant to this Section 2.9 shall be made,
first, to ABR Loans and, second, to Eurodollar Loans. Each prepayment of the
Loans under Section 2.9 shall be accompanied by accrued interest to the date of
such prepayment on the amount prepaid and, if a Eurodollar Loan is prepaid on
any day other the last day of the Interest Period applicable thereto, the
Borrower shall also pay amounts owing pursuant to Section 2.18.
          2.10 Conversion and Continuation Options. (a) The Borrower may elect
from time to time to convert Eurodollar Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the Business Day preceding the proposed
conversion date. The Borrower may elect from time to time to convert ABR Loans
to Eurodollar Loans by giving the Administrative Agent prior irrevocable notice
of such election no later than 11:00 A.M., New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that no ABR Loan
may be converted into a Eurodollar Loan when any Event of Default has occurred
and is continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not

21



--------------------------------------------------------------------------------



 



to permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.
          (b) Any Eurodollar Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurodollar Loan may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso such Loans shall be
automatically converted to ABR on the last day of such then expiring Interest
Period. Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.
          2.11 Limitations on Eurodollar Tranches. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $500,000
in excess thereof and (b) no more than ten Eurodollar Tranches shall be
outstanding at any one time.
          2.12 Interest Rates and Payment Dates. (a) Subject to the provisions
of Section 2.12(c), each Eurodollar Loan shall bear interest for each day during
each Interest Period with respect thereto at a rate per annum equal to the
Eurodollar Rate determined for such day plus the Applicable Margin.
          (b) Subject to the provisions of Section 2.12(c), each ABR Loan shall
bear interest at a rate per annum equal to the ABR plus the Applicable Margin.
          (c) If any Event of Default shall have occurred and be continuing, on
and after the date the Borrower receives notice from the Administrative Agent
stating that interest is to accrue pursuant to this paragraph (c) or following
acceleration of payment of the Loans, all outstanding Loans and other
Obligations under the Loan Documents (whether or not overdue at such time) shall
bear interest at a rate per annum equal to (i) in the case of the Loans, the
rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2% or and (ii) in the case of any other
Obligation, the rate then applicable to ABR Loans plus 2%, in each case, with
respect to clauses (i) and (ii) above, from the date of such non-payment until
such amount is paid in full (after as well as before judgment).
          (d) Interest shall be payable in arrears on each Interest Payment
Date, provided that interest accruing pursuant to paragraph (c) of this Section
shall be payable from time to time on demand.
          2.13 Computation of Interest and Fees. (a) Interest and fees payable
pursuant hereto shall be calculated on the basis of a 360-day year for the
actual days elapsed, except that, with respect to ABR Loans the rate of interest
on which is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall

22



--------------------------------------------------------------------------------



 



as soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.
          (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be presumptively correct and
binding on the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.12(a).
          2.14 Inability to Determine Interest Rate. If prior to the first day
of any Interest Period:
     (a) the Administrative Agent shall have determined (which determination
shall be presumptively correct and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
     (b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans requested to be made on the first day
of such Interest Period shall be made as ABR Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as ABR Loans and (z) any outstanding Eurodollar Loans shall
be converted, on the last day of the then-current Interest Period, to ABR Loans.
Until such notice has been withdrawn by the Administrative Agent (which the
Administrative Agent shall do promptly after the circumstances giving rise to
such event no longer exist), no further Eurodollar Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Loans to
Eurodollar Loans.
          2.15 Pro Rata Treatment and Payments. (a) Except as otherwise provided
herein, each payment by the Borrower on account of the Upfront Fee, the Exit Fee
or any other fee payable to Lenders (which, for the avoidance of doubt, shall
not include issuance of the Warrants) shall be made pro rata according to the
respective Outstanding Percentages of the relevant Lenders entitled thereto.
          (b) Except as otherwise provided herein, each payment (including each
prepayment) by the Borrower on account of principal of and interest on the Loans
shall be made pro rata according to the respective Outstanding Percentages of
the relevant Lenders entitled thereto. Amounts prepaid on account of the Loans
may not be reborrowed.
          (c) All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
New York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars and in immediately
available funds. The Administrative Agent shall distribute such payments to the
Lenders promptly upon receipt in like funds as received. If any payment
hereunder (other than payments on the Eurodollar Loans) becomes due and payable
on a day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event

23



--------------------------------------------------------------------------------



 



such payment shall be made on the immediately preceding Business Day. In the
case of any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.
          (d) Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon, at a
rate equal to the greater of (i) the Federal Funds Effective Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable thereto, within
three Business Days after demand therefor from the Borrower.
          (e) Unless the Administrative Agent shall have been notified in
writing by the Borrower prior to the date of any payment due to be made by the
Borrower hereunder that the Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.
          (f) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.15(d), 2.15(e) or 9.7, then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision of this
Agreement), apply any amounts thereafter received by the Administrative Agent
for the account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid.
          2.16 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case, made
subsequent to the date hereof:
     (i) shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Non-Excluded
Taxes covered by Section 2.17 and changes in the rate of tax on the overall net
income of such Lender);
     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the

24



--------------------------------------------------------------------------------



 



account of, advances, loans or other extensions of credit by, or any other
acquisition of funds by, any office of such Lender that is not otherwise
included in the determination of the Eurodollar Rate; or
     (iii) shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender reasonably deems to be material, of making,
converting into, continuing or maintaining Eurodollar Loans, or to reduce any
amount receivable hereunder in respect thereof, then, in any such case, the
Borrower shall promptly pay such Lender, within 30 days after receipt of a
reasonably detailed invoice therefor, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
          (b) If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority, in each case, made subsequent to the date hereof shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender to be material, then from time to time, after submission
by such Lender to the Borrower (with a copy to the Administrative Agent) of a
written request therefor, the Borrower shall pay to such Lender such additional
amount or amounts as will compensate such Lender or such corporation for such
reduction.
          (c) A certificate as to any additional amounts payable pursuant to
this Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be presumptively correct in the absence of manifest
error. Notwithstanding anything to the contrary in this Section, the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
amounts incurred more than nine months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.
          2.17 Taxes. (a) All payments made by or on account of any Loan Party
under this Agreement or any other Loan Document shall be made free and clear of,
and without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority (including any interest, addition to tax
or penalties applicable thereto), excluding income taxes and franchise taxes
(imposed in lieu of net income taxes) and taxes imposed on or measured by the
Administrative Agent’s or any Lender’s net profits if such tax is imposed as a
result of a present or former connection between the Administrative Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document). If any such
non-excluded taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (“Non-Excluded Taxes”) or any Other Taxes are

25



--------------------------------------------------------------------------------



 



required to be withheld from any amounts payable to the Administrative Agent or
any Lender hereunder or under any other Loan Document, the amounts so payable to
the Administrative Agent or such Lender shall be increased to the extent
necessary to yield to the Administrative Agent or such Lender (after payment of
all Non-Excluded Taxes and Other Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement;
provided, however, that the Borrower shall not be required to increase any such
amounts payable to the Administrative Agent or any Lender with respect to any
Non-Excluded Taxes (i) that are attributable to the Administrative Agent’s or
such Lender’s failure to comply with the requirements of paragraph (d) or (e) of
this Section or (ii) that are United States withholding taxes imposed on amounts
payable to the Administrative Agent or such Lender at the time the
Administrative Agent or such Lender becomes a party to this Agreement, except to
the extent that the Administrative Agent’s or such Lender’s assignor (if any)
was entitled, at the time of assignment, to receive additional amounts from the
Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph (a).
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) Whenever any Non-Excluded Taxes or Other Taxes are payable by any
Loan Party, as promptly as reasonably possible thereafter such Loan Party shall
send to the Administrative Agent for its own account or for the account of the
relevant Lender, as the case may be, (i) a certified copy of an original
official receipt received by such Loan Party showing payment thereof or (ii) if
such Loan Party reasonably determines that it is unable to provide a certified
copy of such receipt, a certificate as to the amount of such payment. If the
relevant Loan Party fails to pay any Non-Excluded Taxes or Other Taxes when due
to the appropriate taxing authority or fails to remit to the Administrative
Agent copies of the required receipts or other required documentary evidence,
such Loan Party shall indemnify the Administrative Agent and the Lenders for any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.
          (d) Each Lender (or Transferee) that is not a “United States Person”
as defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall
deliver to the Borrower and the Administrative Agent (or, in the case of a
Participant, to the Administrative Agent and the Lender from which the related
participation shall have been purchased) two copies of either U.S. Internal
Revenue Service (“IRS”) Form W-8BEN claiming eligibility for benefits of an
income tax treaty to which the United States is a party, Form W-8ECI or Form
W-8IMY (accompanied by applicable underlying IRS forms), or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit E and two copies of
the applicable Form W-8, or any subsequent versions thereof or successors
thereto, in each case properly completed and duly executed by such Non-U.S.
Lender claiming complete exemption from, or a reduced rate of, U.S. federal
withholding tax on all payments by the Borrower under this Agreement and the
other Loan Documents. Such forms shall be delivered by each Non-U.S. Lender on
or before the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the expiration, obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify
the Borrower and the Administrative Agent at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower and the Administrative Agent (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver.

26



--------------------------------------------------------------------------------



 



          (e) A Lender that is entitled to an exemption from or reduction of
non-U.S. withholding tax under the law of the jurisdiction in which the Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower (or the Administrative Agent), such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate,
provided that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender’s reasonable judgment such completion,
execution or submission would not materially prejudice the commercial or legal
position of such Lender.
          (f) Any Lender that is a United States person as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower (with a copy to
the Administrative Agent) a duly completed and signed IRS Form W-9 (or successor
form) establishing that the Lender is organized under the laws of the United
States and is not subject to backup withholding.
          (g) If the Administrative Agent or any Lender determines, in its sole
discretion (exercised in good faith), that it has received a refund of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.17, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.17 with respect to the Non-Excluded Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); within 45 Business Days of the determination that the Borrower is
entitled to such refund provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or to any other Person.
          (h) Each Lender shall indemnify the Administrative Agent, within
10 days after demand therefor, for the full amount of any Taxes attributable to
such Lender that are payable or paid by the Administrative Agent, and reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error.
          (i) The agreements in this Section shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
          2.18 Indemnity. The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurodollar Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement (other than by operation of Section 2.14),
(b) default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment of
Eurodollar Loans on a day that is not the last day of an Interest Period with
respect thereto. Such indemnification may include an amount equal to the excess,
if any, of (i) the amount of interest that would have accrued on the amount so
prepaid, or not so borrowed, converted or continued, for the period from the
date of such

27



--------------------------------------------------------------------------------



 



prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be presumptively correct in the
absence of manifest error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
          2.19 Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.16 or 2.17(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.16 or 2.17(a).
          2.20 Priority and Liens. (a)The Loan Parties hereby covenant,
represent and warrant that, upon entry of the Final Order and subject to the
terms thereof, the Obligations of the Loan Parties hereunder and under the other
Loan Documents, (i) pursuant to Section 364(c)(1) of the Bankruptcy Code, shall
at all times constitute allowed Superpriority Claims, (ii) pursuant to
Section 364(c)(2) of the Bankruptcy Code, shall be secured by a perfected first
priority Lien on all Collateral that is otherwise not encumbered by a valid
perfected and non-avoidable Lien as of the Petition Date or a valid and
perfected Lien in existence at the time of such commencement that is perfected
subsequent to such commencement as permitted by Section 546(b) of the Bankruptcy
Code, excluding (x) 35% percent of the total outstanding voting Capital Stock of
each new or existing Foreign Subsidiary and (y) avoidance actions but including
the proceeds thereof, (iii) pursuant to Section 364(c)(3) of the Bankruptcy
Code, shall be secured by a perfected junior Lien upon all Collateral that is
subject to valid, perfected and non-avoidable Liens in existence on the Petition
Date or valid Liens perfected (other than to secure the Prepetition Obligations)
(but not granted) thereafter to the extent such post-Petition Date perfection in
respect of a pre-Petition Date claim is expressly permitted under the Bankruptcy
Code, and (iv) pursuant to Section 364(d)(1) of the Bankruptcy Code, shall be
secured by a perfected first priority priming Lien upon all Collateral (x) that
is subject to a valid Lien or security interest in effect on the Petition Date
to secure the Prepetition Obligations, (y) that is subject to a Lien granted
after the Petition Date to provide adequate protection in respect of the
Prepetition Obligations or (z) that is subject to a valid Lien in effect on the
Petition Date that is junior to the Liens that secure the Prepetition
Obligations, subject and subordinate in each case with respect to subclauses
(i) through (iv) above, only to the Carve Out. For purposes hereof, the “Carve
Out” shall mean the sum of (A) all fees required to be paid to the Clerk of the
Bankruptcy Court and to the Office of the United States Trustee under section
1930(a) of title 28 of the United States Code, (B) the costs of administrative
expenses not to exceed $50,000 in the aggregate that are permitted to be
incurred by any Chapter 7 trustee pursuant to any order of the Bankruptcy Court
following any conversion of any of the Cases pursuant to section 1112 of the
Bankruptcy Code, and (C) at any time after the first Business Day following
delivery of a Carve-Out Trigger Notice, to the extent allowed at any time,
whether before or after delivery of a Carve-Out Trigger Notice, whether by
interim order, procedural order or otherwise, all unpaid fees, costs and
expenses (collectively, the “Professional Fees”) incurred by persons or firms
retained by the Debtors pursuant to Section 327, 328 or 363 of the Bankruptcy
Code and any official committee of unsecured creditors appointed in the Cases
pursuant to Section 1103 of the Bankruptcy Code (collectively, the “Professional
Persons”), the payment of all Professional Fees incurred by the Professional
Persons at any time after the first Business Day following

28



--------------------------------------------------------------------------------



 



delivery of a Carve-Out Trigger Notice in an aggregate amount not exceeding
$15,000,000 (the “Carve-Out Cap”) (plus all unpaid Professional Fees allowed at
any time by the Bankruptcy Court, whether before or after delivery of a
Carve-Out Trigger Notice, whether by interim order, procedural order or
otherwise, that were incurred by the Professional Persons on or prior to the
first Business Day following the delivery of the Carve-Out Trigger Notice),
provided that (x) the Carve Out shall not be available to pay any such
Professional Fees incurred in connection with the initiation or prosecution of
any Prohibited Claims or the initiation or prosecution of any claims, causes of
action, adversary proceedings or other litigation against the Administrative
Agent, the Lenders, the Prepetition Lenders or the Prepetition Agent and (y) the
Carve Out shall not be reduced by the payment of Professional Fees incurred
prior to the first Business Day following delivery of a Carve-Out Trigger Notice
without regard to when such amounts are allowed by the Bankruptcy Court.
Notwithstanding anything herein to the contrary, the Carve Out shall not be used
to commence or prosecute any Prohibited Claim. Upon delivery of a Carve-Out
Trigger Notice or the commencement of a liquidation, the Borrower shall deposit
the amount prior to making any distributions of the Carve Out in a segregated
account solely for payment of Professional Fees that are within the Carve Out.
          (b) As to all Collateral, including without limitation, all cash, Cash
Equivalents and real property the title to which is held by any Loan Party, or
the possession of which is held by any Loan Party in the form of a leasehold
interest, each Loan Party hereby assigns and conveys as security, grants a
security interest in, hypothecates, mortgages, pledges and sets over unto the
Administrative Agent all of the right, title and interest of the Borrower and
such Guarantor in all of such Collateral, including without limitation, all
cash, Cash Equivalents and owned real property and in all such leasehold
interests, together in each case with all of the right, title and interest of
the Borrower and such Guarantor in and to all buildings, improvements, and
fixtures related thereto, any lease or sublease thereof, all general intangibles
relating thereto and all proceeds thereof. The Borrower and each Guarantor
acknowledges that, pursuant to and subject to the terms of the Final Order, the
Liens granted in favor of the Administrative Agent (on behalf of the Lenders) in
all of the Collateral shall be perfected without the recordation of any Uniform
Commercial Code financing statements, notices of Lien or other instruments of
mortgage or assignment. The Borrower and each Guarantor further agrees that
(a) the Administrative Agent shall have the rights and remedies set forth in
Section 11 and the Final Order in respect of the Collateral and (b) if requested
by the Administrative Agent, the Borrower and each of the Guarantors shall enter
into separate security agreements, pledge agreements and fee and leasehold
mortgages with respect to such Collateral on terms reasonably satisfactory to
the Administrative Agent.
          (c) Each Loan Party acknowledges and agrees that, subject to the terms
of the Final Order, the Prepetition Secured Parties shall receive (a) as
adequate protection for, and to the extent of, any diminution in the value of
the Prepetition Secured Parties’ respective interests in their collateral
whether resulting from the imposition of the automatic stay, the priming
described in Section 2.20(a) above, the use of the Prepetition Secured Parties’
cash collateral or the use, sale, lease, depreciation, decline in market price
or other diminution in value of the Prepetition Secured Parties’ collateral
(i) a Superpriority Claim under Section 507(b) of the Bankruptcy Code junior
only the Carve Out and to the Superpriority Claim granted to the Administrative
Agent and the Lenders; and (ii) a replacement Lien on the Collateral subject and
subordinate to the Carve Out having a priority immediately junior to the priming
and other Liens granted in favor of the Administrative Agent and the Lenders
hereunder and under the other Loan Documents and the Final Order and to valid
and perfected Liens which are senior (after giving effect to the Final Order) to
the Liens granted to the Administrative Agent and the Lenders pursuant to the
Final Order and (b) as further adequate protection, (i) the payment on a current
basis of the reasonable fees and expenses (including, but not limited to, the
reasonable fees and disbursements of counsel or financial advisors or
third-party consultants incurred by the Prepetition Agent (including any unpaid
prepetition fees and expenses) and (ii) financial and other reporting
information in accordance with this Agreement.

29



--------------------------------------------------------------------------------



 



          2.21 Payment of Obligations. Upon the maturity (whether by
acceleration or otherwise) of any of the Obligations under this Agreement or any
of the other Loan Documents, subject to the terms of the Final Order, the
Lenders shall be entitled to immediate payment (whether in cash or pursuant to a
refinancing pursuant to the terms of the Exit Credit Agreement) of such
Obligations without further application to or order of the Bankruptcy Court.
          2.22 No Discharge; Survival of Claims. The Borrower and each Guarantor
agrees that to the extent its Obligations are not satisfied in full (including
by conversion of the DIP Facility to the Exit Facility as described in
Section 2.24), (a) its Obligations shall not be discharged by the entry of a
Confirmation Order (and each Loan Party, pursuant to Section 1141(d)(4) of the
Bankruptcy Code, hereby waives any such discharge) and (b) the Superpriority
Claim granted to the Administrative Agent and the Lenders pursuant to the Final
Order and described in Section 2.20 and the Liens granted to the Administrative
Agent pursuant to the Final Order and described in Section 2.20 shall not be
affected in any manner by the entry of a Confirmation Order.
          2.23 Conflicts. To the extent of any conflict between the provisions
of this Agreement and provisions contained in the Final Order, the provisions of
the Final Order shall govern.
          2.24 Conversion to Exit Facility. Upon the satisfaction or waiver by
the requisite parties of the conditions precedent set forth in Section 5 of the
Exit Credit Agreement, automatically and without any further consent or action
required by the Administrative Agent, any Lender or any Loan Party, (i) the
Borrower, in its capacity as reorganized Lear Corporation, and each Guarantor,
in its capacity as a reorganized Debtor, to the extent such Person is required
under the Exit Credit Agreement to continue to be a guarantor of the Exit
Facility, shall assume all Obligations in respect of the Loans hereunder and all
other monetary obligations in respect hereof, (ii) each outstanding Loan
hereunder shall be continued as an Exit Loan (as defined in the Exit Credit
Agreement) under the Exit Facility, (iii) each Lender hereunder shall be a
Lender (as defined in the Exit Credit Agreement) under the Exit Facility,
(iv) accrued and unpaid interest on the Loans shall be payable in cash on the
Effective Date and (v) this Agreement and the Loan Documents shall be superseded
and replaced by the Exit Facility Documentation. Each of the Loan Parties, the
Administrative Agent and the Lenders shall take such actions and execute and
deliver such agreements, instruments or other documents as the Administrative
Agent may reasonably request to give effect to the provisions of this
Section 2.24 and as are required to complete the Schedules to the Exit Facility
Documentation; provided, however, that any such action by the Administrative
Agent or any of the Lenders shall not be a condition precedent to the
effectiveness of the provisions of this Section 2.24.
SECTION 3. [RESERVED]
SECTION 4. REPRESENTATIONS AND WARRANTIES
          To induce the Administrative Agent and the Lenders to enter into this
Agreement and the Lenders to make the Loans, each Loan Party hereby jointly and
severally represents and warrants to the Administrative Agent and each Lender
that:
          4.1 No Change. Since the Petition Date, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect (it being agreed that solely for purposes of this Section 4.1 no change
in automotive industry conditions or in banking, financial or capital markets on
and after the Petition Date which does not disproportionately adversely affect
the Borrower and its Subsidiaries, taken as a whole, shall have a Material
Adverse Effect).

30



--------------------------------------------------------------------------------



 



          4.2 Existence; Compliance with Law. Each Loan Party (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or other organization and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification and (d) is
in compliance with all Requirements of Law.
          4.3 Power; Authorization; Enforceable Obligations. Upon entry by the
Bankruptcy Court of the Final Order, each Loan Party has the power and
authority, and the legal right, to make, deliver and perform the Loan Documents
to which it is a party and, in the case of the Borrower, to obtain extensions of
credit hereunder. Each Loan Party has taken all necessary organizational action
to authorize the execution, delivery and performance of the Loan Documents to
which it is a party and, in the case of the Borrower, to authorize the
extensions of credit on the terms and conditions of this Agreement. Except for
the entry by the Bankruptcy Court of the Final Order, no consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents, and
the Final Order has not been vacated, reversed or stayed, or modified or amended
in a manner that would reasonably be expected to be adverse to the interests of
the Required Lenders. Upon entry by the Bankruptcy Court of the Final Order,
each Loan Document has been duly executed and delivered on behalf of each Loan
Party thereto. Upon entry by the Bankruptcy Court of the Final Order, this
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party thereto,
enforceable against each such Loan Party in accordance with its terms and the
Final Order.
          4.4 No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents, the borrowings hereunder and the use of
the proceeds thereof will not violate any Requirement of Law or any Contractual
Obligation of any Loan Party entered into after the Petition Date and will not
result in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
post-petition Contractual Obligation (other than the Liens created by this
Agreement and the Final Order).
          4.5 Litigation. Other than the Cases, no litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened by or against any Loan Party or
against any of their respective properties or revenues that could reasonably be
expected to have a Material Adverse Effect.
          4.6 No Default. No Default or Event of Default has occurred and is
continuing.
          4.7 Ownership of Property; Liens. Except as could not reasonably be
expected to have a Material Adverse Effect, each Loan Party has title in fee
simple to, or a valid leasehold interest in, all its real property, and good
title to, or a valid leasehold interest in, all its other property, and none of
such property, except for minor defects in title that do not materially
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes is subject to any
Lien except as permitted by Section 7.3.
          4.8 Intellectual Property. Each Loan Party owns, or is licensed to
use, all Intellectual Property necessary for the conduct of its business as
currently conducted. No material claim has been asserted and is pending by any
Person against any Loan Party challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property of any Loan Party, nor does the Borrower know of any valid basis for
any such claim. To the knowledge of the Borrower, no use

31



--------------------------------------------------------------------------------



 



by each Loan Party of any of its material Intellectual Property infringes on the
rights of any Person in any material respect.
          4.9 Taxes. Each Loan Party has filed or caused to be filed all Federal
and material state and other material tax returns that are required to be filed
and has paid all taxes shown to be due and payable on said returns or on any
material assessments made against it or any of its property and all other
material taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (except any such taxes the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP (where GAAP requires such
reserves) have been provided on the books of the relevant Loan Party); no tax
Lien has been filed, and, to the knowledge of the Borrower, no claim is being
asserted, with respect to any such tax, fee or other charge.
          4.10 Federal Regulations. No part of the proceeds of any Loans, and no
other extensions of credit hereunder, will be used (a) for “buying” or
“carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in effect
for any purpose that violates the provisions of the Regulations of the Board or
(b) for any purpose that violates the provisions of the Regulations of the
Board. If requested by any Lender or the Administrative Agent, the Borrower will
furnish to the Administrative Agent and each Lender a statement to the foregoing
effect in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.
          4.11 Labor Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Loan Party pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Loan Party have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Loan Party on account of employee health and welfare
insurance have been, in all material respects, paid or accrued as a liability on
the books of the relevant Loan Party.
          4.12 ERISA. Except, in the aggregate, as could not reasonably be
expected to result in a Material Adverse Effect, (i) each Loan Party and each of
their respective ERISA Affiliates is in compliance with the applicable
provisions of ERISA and the Code relating to Single Employer Plans and
Multiemployer Plans and the regulations and published interpretations thereunder
and (ii) no ERISA Event has occurred during the five-year period prior to the
date on which this representation is made or deemed made with respect to any
Plan. Except, in the aggregate, as could not reasonably be expected to result in
a Material Adverse Effect, the present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plan) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits.
          4.13 Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to incur the Indebtedness to
be incurred hereunder.
          4.14 Subsidiaries. As of the Closing Date, (a) Schedule 4.14 sets
forth the name and jurisdiction of incorporation of each Subsidiary and, as to
each such Subsidiary, the percentage of each class of Capital Stock owned by any
Loan Party and (b) there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options or
similar equity

32



--------------------------------------------------------------------------------



 



awards granted to current or former employees or directors and directors’
qualifying shares) of any nature relating to any Capital Stock of the Borrower
or any Subsidiary, except as created by the Loan Documents and the Prepetition
Loan Documents.
          4.15 Use of Proceeds. The proceeds of the Loans shall be used (a) for
working capital and other general corporate purposes of the Group Members
(including, without limitation, “Chapter 11 expenses” (or “administrative costs
reflecting Chapter 11 expenses”)) and the payment of fees and expenses incurred
in connection with entering into this Agreement and the transactions
contemplated hereby, subject to the Final Order; and (b) to make adequate
protection payments to, or for the benefit of, the Prepetition Secured Parties
in accordance with Section 2.20, the Final Order and the Budget. The proceeds of
the Loans shall not be used to purchase or carry margin stock.
          4.16 Environmental Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
     (a) the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and to the knowledge of the Borrower,
have not previously contained, any Materials of Environmental Concern in amounts
or concentrations or under circumstances that constitute or constituted a
violation of, or could give rise to liability under, any Environmental Law;
     (b) no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;
     (c) Materials of Environmental Concern have not been transported or
disposed of from the Properties during the last five years or, to the knowledge
of the Borrower, any prior time in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties during the last five years or, to the
knowledge of the Borrower, any prior time in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;
     (d) no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;
     (e) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, during the past five years or, to the
knowledge of the Borrower, any prior time, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;
     (f) the Properties and all operations at the Properties are in compliance,
and have in the last five years and, to the knowledge of the Borrower, any prior
time, been in compliance, with all applicable Environmental Laws, and there is
no contamination at, under or about the

33



--------------------------------------------------------------------------------



 



Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
     (g) no Group Member has assumed any liability by contract or, to the
knowledge of the Borrower, operation of law, of any other Person under
Environmental Laws.
          4.17 Accuracy of Information, etc. No factual statement or information
contained in this Agreement, any other Loan Document or any other document,
certificate or statement furnished by or on behalf of any Loan Party to the
Administrative Agent, the Lenders or the Bankruptcy Court, or any of them, for
use in connection with the transactions contemplated by this Agreement or the
other Loan Documents other than any projections or pro forma information, when
taken as a whole, contained as of the date such statement, information, document
or certificate was so furnished, any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not materially misleading in light of the circumstances when
made. The projections and pro forma information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such projections as they relate to future events
are subject to significant uncertainties, many of which are beyond the control
of the Borrower and not to be viewed as fact and that actual results during the
period or periods covered by such projections may differ from the projected
results set forth therein by a material amount.
          4.18 Financial Statements. The (i) audited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as of December 31, 2008 and
the related statements of income and cash flow for the fiscal year ending on
such date and (ii) unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as of April 4, 2009 and the related statements of
income and cash flow for the fiscal quarter ending on such date, each as
heretofore furnished to the Administrative Agent and the Lenders and certified
by a Responsible Officer of the Borrower, are complete and correct in all
material respects and fairly present the financial condition of the Borrower and
its Subsidiaries on such date. All such financial statements, including the
related schedules and notes thereto, have been prepared in conformity with GAAP
applied on a consistent basis, and all liabilities, direct and contingent, of
the Borrower on a consolidated basis with its Subsidiaries on such date required
to be disclosed pursuant to GAAP are disclosed in such financial statements,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (ii) above.
          4.19 Insurance. All policies of insurance of any kind or nature owned
by or issued to each Loan Party, including policies of life, fire, theft,
product liability, public liability, property damage, other casualty, employee
fidelity, workers’ compensation, employee health and welfare, title, property
and liability insurance, are (a) in full force and effect except to the extent
commercially reasonably determined by the Borrower not to be necessary pursuant
to clause (b) of this Section 4.19 or which is not material to the overall
coverage and (b) are of a nature and provide such coverage as in the reasonable
opinion of the Borrower, is sufficient and is customarily carried by companies
of the size and character of the Loan Parties.
SECTION 5. CONDITIONS PRECEDENT
          The agreement of each Lender to make the extension of credit requested
to be made by it on the Closing Date is subject to the satisfaction, prior to or
concurrently with the making of such extension of credit on the Closing Date, of
the following conditions precedent:

34



--------------------------------------------------------------------------------



 



     (a) Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by the Administrative Agent, the Borrower,
each Guarantor and each Person listed on Schedule 1.1A and Lear ASC Corporation
shall have become a Guarantor by executing a joinder agreement in the form
specified by the Administrative Agent.
     (b) Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions where any Loan Party is
organized, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 7.3 or discharged on or prior
to the Closing Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.
     (c) Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Closing Date. All such amounts will be paid with proceeds of Loans
made on the Closing Date and will be reflected in the funding instructions given
by the Borrower to the Administrative Agent on or before the Closing Date.
     (d) Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of a Responsible Officer of each Loan Party, dated the Closing Date,
in form and substance reasonably satisfactory to the Administrative Agent, as to
the incumbency and signature of their respective officers executing each Loan
Document to which it is a party, together with satisfactory evidence of the
incumbency of such Responsible Officer, (ii) a copy of the resolutions, in form
and substance reasonably satisfactory to the Administrative Agent, of the Board
of Directors (or the executive committee or other governing authority thereof)
of each Loan Party authorizing the execution, delivery and performance of each
Loan Document to be entered into on the Closing Date to which it is a party,
(iii) a certificate of the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, attaching the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party and (iv) a good
standing certificate for each Loan Party from its jurisdiction of organization.
     (e) Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects (provided that if any representation
or warranty is by its terms qualified by materiality, such representation shall
be true and correct in all respects) on and as of such date as if made on and as
of such date.
     (f) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the Final Order, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged pursuant to the
Final Order endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof, in each case of the foregoing,
to the extent not previously delivered to the Prepetition Agent under the
Prepetition Loan Documents.
     (g) Final Order. The Administrative Agent shall have received a copy of the
Final Order authorizing the Loan Documents and granting the Superpriority Claim
status and Liens described in Section 2.20 and finding that the Lenders are
extending credit to the Borrower in good faith within the meaning of Section
364(e) of the Bankruptcy Code, which Final Order shall (i) have been entered
with the consent or non-objection of a preponderance (as determined by the
Administrative Agent) of the Prepetition Obligations and on prior notice to such
parties

35



--------------------------------------------------------------------------------



 



(including without limitation, the Prepetition Secured Parties), (ii) be
substantially consistent with Exhibit A (with such modifications as may be
reasonably acceptable to the Administrative Agent), (iii) authorize extensions
of credit in amounts not in excess of $500,000,000, (iv) authorize the use of
Cash Collateral under the Prepetition Credit Agreement and provide for adequate
protection in favor of the Prepetition Secured Parties as set forth in
Section 2.20(c), (v) contain customary provisions regarding challenges to the
prepetition claims and liens of the Prepetition Secured Parties and other
matters, (vi) approve the payment by the Borrower of all fees owed under
Section 2.6 and the issuance of additional consideration provided pursuant to
Section 2.7, (vii) be in full force and effect and (viii) not have been stayed,
reversed, vacated, rescinded, modified or amended in any respect and, if the
Final Order is the subject of a pending appeal in any respect, none of the
making of such extension of credit, the grant of Liens and Superpriority Claims
pursuant to Section 2.20 or the performance by the Loan Parties of any of their
respective obligations hereunder or under the other Loan Documents or under any
other instrument or agreement referred to herein shall be the subject of a
presently effective stay pending appeal.
     (h) First Day Motion/Orders. All motions and orders submitted to the
Bankruptcy Court on or about the Petition Date shall be in form and substance
reasonably satisfactory to the Administrative Agent.
     (i) Budget/Initial Cash Flow Forecast. The Borrower shall have delivered to
the Administrative Agent and the Lenders (i) a detailed consolidated budget, on
a quarterly basis, for the 15-month period ending October 2, 2010 (including a
projected consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such 15-month period, the related consolidated statements of
projected cash flow and projected income and a description of the underlying
assumptions applicable thereto) (the “Budget”), and (ii) the initial 13-week
cash flow forecast in form reasonably satisfactory to the Lenders (the “Initial
Cash Flow Forecast”) which, in each case, shall be accompanied by a certificate
of the Borrower executed by a Responsible Officer, on behalf of the Borrower,
stating that such budget is based upon good faith estimates and assumptions
believed by management of the Borrower to be reasonable at the time made and
that such Responsible Officer executing such certificate, on behalf of the
Borrower (not in his or her individual capacity but solely as a Responsible
Officer), has not had reason to believe that such Budget or Initial Cash Flow
Forecast, as applicable, in light of such assumptions is incorrect or misleading
in any material respect.
     (j) Borrowing Notice. The Administrative Agent shall have received the
Borrowing Notice, executed and delivered by the Borrower.
     (k) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
     (l) Legal Opinion of Counsel to the Borrower. The Administrative Agent
shall have received an opinion, in form and substance reasonably satisfactory to
the Administrative Agent, of counsel to the Loan Parties.
     (m) Patriot Act and “Know Your Customer” Information. The Administrative
Agent shall have received all documentation and other information mutually
agreed to be required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the United
States PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “USA Patriot Act”).

36



--------------------------------------------------------------------------------



 



     (n) Ratings. The DIP Facility shall have received a rating from both S&P
and Moody’s.
For the purpose of determining compliance with the conditions specified in this
Section 5, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
SECTION 6. AFFIRMATIVE COVENANTS
          Each Loan Party hereby jointly and severally agrees that, commencing
on the Closing Date and so long as any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder, each Loan Party shall and shall
cause each of its Subsidiaries to:
          6.1 Financial Statements. Furnish to the Administrative Agent to be
provided to each Lender:
     (a) as soon as available, but in any event not later than 120 days after
the end of each fiscal year of the Borrower, a copy of the audited consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case, in comparative form the figures
for the previous year, reported on without a qualification arising out of the
scope of the audit or other material qualification or exception (other than a
“going concern” exception or similar exception or qualification), by an
independent certified public accountants of nationally recognized standing;
     (b) as soon as available, but in any event not later than 60 days after the
end of each of the first three quarterly periods of each fiscal year of the
Borrower, commencing with the fiscal quarter ended in June 2009, the unaudited
consolidated and consolidating (on the same basis as the Borrower prepared
consolidating financial statements prior to the Petition Date) balance sheet of
the Borrower and its consolidated Subsidiaries as at the end of such quarter and
the related unaudited consolidated and consolidating (on the same basis as the
Borrower prepared consolidating financial statements prior to the Petition Date)
statements of income and of cash flows for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth in each case, in
comparative form the figures for the previous year, certified by a Responsible
Officer, on behalf of the Borrower, as being fairly stated in all material
respects; and
     (c) as soon as available and in any event not later than 35 days after the
end of each fiscal month, commencing with the fiscal month ended August 1, 2009,
unaudited balance sheets of the Borrower on a consolidated and consolidating (on
the same basis as the Borrower prepared consolidating financial statements prior
to the Petition Date) basis with its Subsidiaries and the related statements of
operations and the related statements of cash flows of the Borrower on a
consolidated and consolidating (on the same basis as the Borrower prepared
consolidating financial statements prior to the Petition Date) basis with its
Subsidiaries, that shall be certified by a Responsible Officer, on behalf of the
Borrower, to be complete and correct in all material respects and to present
fairly, in accordance with GAAP, the financial position of the Borrower on a
consolidated basis with its Subsidiaries as at the end of such period and the
results of operations for such period, and for the elapsed portion of the year
ended with the last day of such period.

37



--------------------------------------------------------------------------------



 



All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except (i) as approved by such accountants or officer, as the case may
be, and disclosed in reasonable detail therein and (ii) with respect to
unaudited statements, the absence of footnote disclosure and subject to year-end
audit adjustments) consistently throughout the periods reflected therein and
with prior periods.
          6.2 Certificates; Other Information. Furnish to the Administrative
Agent which shall make such item available to each Lender (or, in the case of
clause (j), to the relevant Lender):
     (a) [RESERVED];
     (b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of the Borrower stating that the Responsible
Officer executing such certificate on behalf of the Borrower has no knowledge of
any Default or Event of Default except as specified in such certificate, (ii) a
Compliance Certificate containing all information and calculations necessary for
determining compliance by each Loan Party with the provisions of this Agreement
referred to therein, and (iii) in the case of quarterly or annual financial
statements, to the extent not previously disclosed to the Administrative Agent,
(1) a description of any change in the jurisdiction of organization of any Loan
Party, (2) a description of any Domestic Subsidiary acquired or created,
including name and jurisdiction of organization, and (3) a description of any
Person that has become a Loan Party, in each case since the date of the most
recent report delivered pursuant to this clause (iii) (or, in the case of the
first such report so delivered, since the Closing Date);
     (c) as soon as available, and in any event no later than 45 days after the
end of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of the following fiscal year, the
related consolidated statements of projected cash flow and projected income and
a description of the underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal year (collectively, the “Projections”), which Projections
shall in each case be accompanied by a certificate of the Borrower executed by a
Responsible Officer, on behalf of the Borrower, stating that such Projections
are based on reasonable estimates, information and assumptions and that such
Responsible Officer executing such certificate, on behalf of the Borrower, has
no reason to believe that such Projections are incorrect or misleading in any
material respect and that whether or not any such Projections are in fact
achieved are subject to significant uncertainties and contingencies, many of
which are not within the control of the Borrower, and that no assurance can be
given that such Projections will be realized, and actual results may vary from
the projected results and such variations may be material.
     (d) concurrently with the delivery of any financial statements pursuant to
Section 6.1(a) or (b), a narrative discussion and analysis of the financial
condition and results of operations of the Borrower and its Subsidiaries for
such fiscal quarter and for the period from the beginning of the then current
fiscal year to the end of such fiscal quarter;
     (e) within five days after the same are filed, copies of all financial
statements and reports that the Borrower may make to, or file with, the SEC;
     (f) no later than Tuesday of every calendar week, commencing the first
Tuesday following the Closing Date, a rolling 13-week cash flow projection of
the Borrower and its Subsidiaries substantially in the form of the Initial Cash
Flow Forecast (each, a “Cash Flow

38



--------------------------------------------------------------------------------



 



Forecast”), certified by a Responsible Officer of the Borrower as being prepared
based upon good faith estimates and assumptions that are believed by such
Responsible Officer to be reasonable at the time made and that such Responsible
Officer is not aware of (x) any information contained in such cash flow forecast
which is false or misleading in any material respect or (y) any omission of
information which causes such cash flow forecast to be false or misleading in
any material respect (it being understood that any such forecasts are estimates
and that actual results may vary materially from such forecasts);
     (g) no later than the fifteenth Business Day of every fiscal month,
commencing for fiscal month August, a certificate of a Responsible Officer of
the Borrower containing all information and calculations necessary for
determining compliance with Section 7.1(b) as of the close of business on the
last day of the previous fiscal month;
     (h) to the Administrative Agent and counsel to the Administrative Agent,
contemporaneously upon such filing or distribution, copies of all pleadings,
motions, applications, judicial information, financial information and other
documents to be filed by or on behalf of the Borrower or any of the Guarantors
with the Bankruptcy Court or the United States Trustee in the Cases, or to be
distributed by or on behalf of the Borrower or any of the Guarantors to any
official committee appointed in the Cases (other than (a) pleadings, motions
applications or other filings which would reasonably be expected to be
immaterial to the Administrative Agent and the Lenders or (b) emergency
pleadings, motions or other filings where, despite such Debtor’s best efforts,
such simultaneous notice is impracticable or (c) copies of pleadings and motions
in connection with the DIP Facility or the Cash Collateral shall be delivered
prior to such filing or distribution thereof) provided however, notwithstanding
any of the foregoing to the contrary, the Loan Parties’ obligation in this
clause (h) shall be deemed satisfied if and to the extent any of such
information and documents is publicly available;
     (i) to the Administrative Agent on behalf of each Required Lender promptly
following receipt thereof, copies of any documents described in Sections 101(k)
or 101(l) of ERISA that, following reasonable request of the Administrative
Agent (which right to request shall be exercised no more than once during a
12-month period), any Loan Party or any ERISA Affiliate shall have promptly
requested from the administrator or sponsor of a Multiemployer Plan with respect
to such Multiemployer Plan; and
     (j) promptly, subject to applicable confidentiality agreements of the Group
Members, such reasonably available additional financial and other information as
any Lender through the Administrative Agent may from time to time reasonably
request.
Documents required to be delivered pursuant to Section 6.1, Section 6.2 or
Section 6.7 may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date received by the Administrative Agent. Each
Lender shall be deemed to have received such documents on the date on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial or governmental third-party website or
whether sponsored by the Administrative Agent); provided, that the Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent of the posting of any such documents and, at the request of the
Administrative Agent, provide by electronic mail electronic versions (i.e., soft
copies) of such documents.
          6.3 Payment of Obligations. Except in accordance with the Bankruptcy
Code or by an applicable order of the Bankruptcy Court, pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, (i) all its post-petition material taxes and other

39



--------------------------------------------------------------------------------



 



material obligations of whatever nature that constitute administrative expenses
under Section 503(b) of the Bankruptcy Code in the Cases, except, so long as no
material property (other than money for such obligation and the interest or
penalty accruing thereon) of any Loan Party is in danger of being lost or
forfeited as a result thereof, no such obligation need be paid if the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and any required reserves in conformity with GAAP with respect
thereto have been provided on the books of the relevant Loan Party and (ii) all
material obligations arising from Contractual Obligations entered into after the
Petition Date or from Contractual Obligations entered into prior to the Petition
Date and assumed and which are permitted to be paid post-petition by order of
the Bankruptcy Court that has been entered with the consent of (or non-objection
by) the Administrative Agent.
          6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.4 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) subject to the effect of the Cases, comply in
all material respects with all Requirements of Law.
          6.5 Maintenance of Property; Insurance. (a) Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted except as could not reasonably be expected to have a Material
Adverse Effect and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.
          6.6 Inspection of Property; Books and Records; Discussions. (a) Keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and activities
and (b) permit representatives of the Administrative Agent or any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time upon reasonable notice and as
often as may reasonably be desired and to discuss the business, operations,
properties and financial and other condition of the Group Members with officers
and managerial employees of the Group Members and with their independent
certified public accountants, provided that an officer of the Borrower shall be
provided reasonable opportunity to participate in any such discussion with the
accountants, provided further that that such inspections shall be coordinated
through the Administrative Agent. The Administrative Agent and the Lenders agree
to use reasonable efforts to coordinate and manage the exercise of their rights
under this Section 6.6 so as to minimize the disruption to the business of the
Borrower and its Subsidiaries resulting therefrom.
          6.7 Notices. Promptly give notice to the Administrative Agent and each
Lender of:
     (a) the occurrence of any Default or Event of Default;
     (b) any post-Petition Date litigation or proceeding affecting any Loan
Party (i) in which the amount involved is $5,000,000 or more and not covered by
insurance, (ii) in which injunctive or similar relief is sought or (iii) which
relates to any Loan Document;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Event(s) that have occurred, could reasonably be expected to result
in liability of any Loan Party or any of its ERISA Affiliates in an aggregate
amount exceeding $5,000,000; and

40



--------------------------------------------------------------------------------



 



     (d) any development or event that has had or could reasonably be expected
to have a Material Adverse Effect.
Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Loan Party proposes to take with
respect thereto.
          6.8 Environmental Laws. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect:
     (a) comply with, and take all commercially reasonable steps to ensure
compliance by all tenants and subtenants, if any, with all applicable
Environmental Laws, and obtain and comply with and maintain, and take all
commercially reasonable steps to ensure that all tenants and subtenants obtain
and comply with and maintain, any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws.
     (b) conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws.
          6.9 Lender Conference Calls. On a regular basis (but in any event no
less frequently than monthly if and to the extent requested by the
Administrative Agent) at such times as the Borrower and the Administrative Agent
shall agree, host a conference call with the Administrative Agent and the
Lenders to discuss the performance of the business, strategic alternatives and
other issues as the Administrative Agent may reasonably request.
          6.10 Collateral; Further Assurances. Subject to the Final Order:
     (a) Execute and deliver, or cause to be executed and delivered, to the
Administrative Agent such documents, agreements and instruments, and take or
cause to be taken such further actions (including the filing and recording of
financing statements and other documents and Mortgages) which may be required by
law or which the Administrative Agent may, from time to time, reasonably request
to carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents and the Final Order, all at the
expense of the Loan Parties;
     (b) upon the request of the Administrative Agent (and subject to applicable
legal and contractual restrictions), cause each of its wholly-owned Domestic
Subsidiaries specified by the Administrative Agent to become a Guarantor, by
executing a joinder agreement in a form specified by the Administrative Agent,
and upon execution and delivery thereof, each such Person (i) shall
automatically become a Guarantor hereunder and thereupon shall have all of the
rights, benefits, duties, and obligations in such capacity under the Loan
Documents and (ii) will grant Liens to the Administrative Agent in any property
of such Loan Party which constitutes (or is a type which constitutes)
Collateral; and
     (c) from after the date which is 30 days after the Closing Date (which
period may be extended by the Administrative Agent from time to time in its sole
discretion), maintain at all times substantially all of the cash and Cash
Equivalents of the Loan Parties (other than cash and Cash Equivalents which are
pledged to third parties to secure obligations of the Loan Parties) at an
account or accounts with the Administrative Agent or any other financial
institution that has entered into a control agreement in form and substance
reasonably satisfactory to the Administrative Agent.

41



--------------------------------------------------------------------------------



 



SECTION 7. NEGATIVE COVENANTS
          Each Loan Party hereby jointly and severally agrees that, commencing
on the Closing Date and so long as any Loan or other amount is owing to any
Lender or the Administrative Agent hereunder, they shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly:
          7.1 Financial Covenants. (a) Minimum Cumulative Consolidated EBITDA.
Permit the Consolidated EBITDA as at the last day of any Test Period ending on
any date set forth below, to be less than the amount set forth below opposite
such date:

      Date   Cumulative Consolidated EBITDA       October 3, 2009  
($25,000,000)       December 31, 2009   $65,000,000       April 3, 2010  
$100,000,000       July 3, 2010   $200,000,000       October 2, 2010  
$315,000,000

          (b) Minimum Liquidity. Permit Liquidity, as of the last day of any
fiscal month, commencing August 1, 2009, to be less than the amount set forth
below opposite such date

          Date   Minimum Liquidity
 
       
August 1, 2009
  $ 900,000,000  
 
       
August 29, 2009
  $ 900,000,000  
 
       
October 3, 2009
  $ 900,000,000  
 
       
October 31, 2009
  $ 900,000,000  
 
       
November 28, 2009
  $ 900,000,000  
 
       
December 31, 2009
  $ 900,000,000  
 
       
January 30, 2010
  $ 700,000,000  
 
       
February 27, 2010
  $ 700,000,000  
 
       
April 3, 2010
  $ 700,000,000  
 
       
May 1, 2010
  $ 700,000,000  
 
       
May 29, 2010
  $ 700,000,000  

42



--------------------------------------------------------------------------------



 



         
 
       
July 3, 2010
  $ 700,000,000  
 
       
July 31, 2010
  $ 700,000,000  
 
       
August 28, 2010
  $ 700,000,000  
 
       
October 2, 2010
  $ 700,000,000  

          (c) Limitation on Capital Expenditures. Permit the aggregate amount of
Capital Expenditures made by the Loan Parties during any Test Period ending on
any date set forth below to exceed the amount set forth opposite such date:

          Date   Cumulative Capital Expenditure Amount
 
       
October 3, 2009
  $ 50,000,000  
 
       
December 31, 2009
  $ 100,000,000  
 
       
April 3, 2010
  $ 140,000,000  
 
       
July 3, 2010
  $ 180,000,000  
 
       
October 2, 2010
  $ 230,000,000  

          7.2 Indebtedness. Create, issue, incur, assume, become liable in
respect of or suffer to exist any Indebtedness, except:
     (a) Indebtedness of any Loan Party pursuant to any Loan Document;
     (b) intercompany Indebtedness incurred pursuant to any Investment permitted
by Section 7.7(f) so long as any such Indebtedness owing by a Loan Party to any
Person other than a Loan Party shall, in each case, be evidenced by an
Intercompany Subordinated Note (other than, and solely to the extent that, such
Intercompany Subordinated Note would be prohibited by any law or regulation of a
jurisdiction where any such Person that is a Foreign Subsidiary is located or
organized);
     (c) unsecured Guarantee Obligations incurred in the ordinary course of
business by (i) the Borrower or any of its Subsidiaries of obligations of the
Borrower or any Guarantor or (ii) any Subsidiary that is not Loan Party of any
obligations of a Subsidiary that is not a Loan Party;
     (d) Indebtedness outstanding on the Petition Date and listed on
Schedule 7.2(d) and, except with respect to any such Indebtedness of Debtors,
any refinancings, refundings, renewals or extensions thereof (without
increasing, or shortening the maturity of, the principal amount thereof) (any
such indebtedness, “Refinancing Indebtedness”); provided however that (i) to the
extent such Refinancing Indebtedness refinances Indebtedness subordinated or
pari passu to the Obligations, such Refinancing Indebtedness is subordinated or
pari passu to the Obligations at least to the same extent as the Indebtedness
being refunded or refinanced and (ii) the obligors in respect of such
Refinancing Indebtedness (including in their capacities as primary obligor and
guarantor) are the same as for the Indebtedness being refinanced;

43



--------------------------------------------------------------------------------



 



     (e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $15,000,000 at any one time outstanding;
     (f) additional Indebtedness of the Borrower or any of its Subsidiaries in
an aggregate principal amount not to exceed (x) with respect to the Loan
Parties, $15,000,000 and (y) with respect to Subsidiaries that are not Loan
Parties, $50,000,000, in each case, at any one time outstanding;
     (g) Indebtedness of the Borrower or any of its Subsidiaries incurred after
the Petition Date in respect of workers’ compensation claims, self-insurance
obligations, performance, bid and surety bonds and completion guaranties, in
each case in the ordinary course of business;
     (h) Indebtedness of the Borrower or any of its Subsidiaries incurred after
the Petition Date arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn by the
Borrower or such Subsidiary in the ordinary course of business against
insufficient funds, so long as such Indebtedness is repaid within five Business
Days;
     (i) letters of credit issued for the account of any Group Member (including
Specified Letters of Credit), so long as (1) the sum (without duplication) of
(i) the aggregate undrawn face amount thereof, (ii) any unreimbursed obligations
in respect thereof and (iii) the aggregate amount of pledges and deposits made
pursuant to Section 7.3(t) below does not exceed $250,000,000 at any time and
(2) at any time no more than $65,000,000 of such letters of credit shall be
issued by Persons other than Lenders or affiliates thereof;
     (j) obligations of Chinese Subsidiaries in respect of Chinese Acceptance
Notes in the ordinary course of business;
     (k) Indebtedness of a joint venture (including a joint venture which is
treated as a Subsidiary as a result of FASB Interpretation No. 46 issued by the
Financial Accounting Standards Board) as long as such Indebtedness is
non-recourse to the Borrower or any other Subsidiary of the Borrower in an
aggregate principal amount not to exceed $50,000,000 at any time;
     (l) Indebtedness incurred by any Group Member other than a Loan Party
pursuant to working capital lines of credit or any overdraft line or other cash
management system in an aggregate outstanding principal amount for all such
Group Members at the close of business on any day not to exceed $75,000,000;
     (m) Indebtedness under tax-favored or government-sponsored financing
transactions; provided that (i) the terms of such transactions and the Group
Members party thereto have been approved by the Administrative Agent, (ii) such
Indebtedness is not senior in right of payment to the Obligations, (iii) any
Lien arising pursuant to such transactions is subordinated to the Liens on the
Collateral securing the Obligations and (iv) the aggregate principal amount of
such Indebtedness shall not exceed $25,000,000 at any time.
          7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:

44



--------------------------------------------------------------------------------



 



     (a) Liens for taxes not yet due or that are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
(if required by GAAP) are maintained on the books of the Borrower or its
Subsidiaries, as the case may be, in conformity with GAAP (or, in the case of
Foreign Subsidiaries, generally accepted accounting principles in effect from
time to time in their respective jurisdiction of organization);
     (b) landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, supplier, construction or other like Liens in the ordinary course
of business that are not overdue for a period of more than 45 days or that are
being bonded or contested in good faith by appropriate proceedings;
     (c) (i) pledges or deposits made in connection with workers’ compensation,
unemployment insurance and other social security legislation and (ii) Liens
(A) of a collecting bank arising in the ordinary course of business under
Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon or (B) in favor of a
banking institution or financial intermediary, encumbering amounts credited to
deposit or securities accounts (including the right of set-off) arising in the
ordinary course of business in connection with the maintenance of such accounts;
     (d) deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds, utility payments and other obligations of a like nature
incurred in the ordinary course of business;
     (e) zoning restrictions, survey exceptions and such matters as an accurate
survey would disclose, mortgage rights, easements, rights-of-way, restrictions
and other similar encumbrances incurred in the ordinary course of business that,
in the aggregate, are not substantial in amount and that do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any of
its Subsidiaries;
     (f) Liens in existence on the Petition Date and listed on Schedule 7.3(f)
and, except with respect to Liens of Debtors, extensions, renewals and
replacements of any such Liens so long as the principal amount of Indebtedness
or other obligations secured thereby is not increased and so long as such Liens
are not extended to any other property of the Borrower or any of its
Subsidiaries;
     (g) Liens securing Indebtedness of the Borrower or any other Subsidiary
incurred pursuant to Section 7.2(e) to finance the acquisition of fixed or
capital assets; provided that (i) such Liens shall be created within 30 days of
the acquisition of such fixed or capital assets, (ii) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
and proceeds thereof and (iii) the amount of Indebtedness secured thereby is not
increased;
     (h) Liens created pursuant to this Agreement and the Final Order;
     (i) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;
     (j) Liens with respect of leases, licenses, sublicenses or subleases
granted to others not interfering in any material respect with the businesses of
the Borrower or any of its Subsidiaries;

45



--------------------------------------------------------------------------------



 



     (k) Liens with respect to operating leases not prohibited under this
Agreement and entered into in the ordinary course of business;
     (l) Liens not otherwise permitted by this Section so long as neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds (as to the Borrower and
all Subsidiaries) $5,000,000 at any one time;
     (m) Liens on the assets of a Foreign Subsidiary and its Subsidiaries
securing obligations of such Persons that are not prohibited by Section 7.2 so
long as the aggregate outstanding principal amount of the obligations for
borrowed money secured thereby does not exceed (as to all Foreign Subsidiaries)
$15,000,000 at any one time;
     (n) receipt of progress payments and advances from customers in the
ordinary course of business to the extent same creates a Lien on the related
inventory and proceeds thereof;
     (o) Liens on the assets of joint ventures and their Subsidiaries securing
obligations of such Persons that are not prohibited by Section 7.2 so long as
such Liens do not encumber any assets or property of the Borrower or its other
Subsidiaries;
     (p) attachment, judgment or other similar Liens securing judgments or
decrees not constituting an Event of Default under Section 8.1(l) or securing
appeal or other surety bonds related to such judgments or decrees;
     (q) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business;
     (r) statutory Liens and rights of offset arising in the ordinary course of
business of the Borrower and its Subsidiaries;
     (s) Liens on assets of Foreign Subsidiaries securing Indebtedness of a
Foreign Subsidiary permitted by Sections 7.2(f) and 7.2(k) and securing other
obligations under the agreements governing or relating to such Indebtedness, so
long as such Liens do not encumber the Capital Stock of the Borrower or any of
its Subsidiaries;
     (t) pledges or deposits made to support any obligations of the Group
Members (including cash collateral to secure obligations under letters of credit
permitted pursuant to Section 7.2(i)) so long as (without duplication) the sum
of (i) the aggregate undrawn face amount of letters of credit permitted pursuant
to Section 7.2(i) above, (ii) any unreimbursed obligations in respect of letters
of credit permitted pursuant to Section 7.2(i) above and (iii) the aggregate
amount of such pledges and deposits does not exceed the limit set forth in
Section 7.2(i);
     (u) Liens arising in connection with financing transactions permitted by
Section 7.2(l), provided that such liens do not at any time encumber any
property unless approved by the Administrative Agent and such Liens otherwise
comply with Section 7.2(l);
     (v) the exchange or transfer within China of Chinese Acceptance Notes by
Chinese Subsidiaries of the Borrower in the ordinary course of business; and

46



--------------------------------------------------------------------------------



 



     (w) statutory Liens and Liens granted by any orders in any proceeding in
connection with the CCAA Cases, in each case on any assets of any Canadian
Subsidiaries of the Borrower.
          7.4 Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
     (a) any Subsidiary of the Borrower may be merged, consolidated with or into
or transferred to the Borrower (provided that the Borrower shall be the
continuing or surviving corporation) or with, into or to any Guarantor (provided
that the Guarantor shall be the continuing or surviving corporation or
simultaneously therewith, the continuing corporation shall become a Guarantor);
     (b) any Subsidiary of the Borrower that is not a Loan Party may be merged,
consolidated, amalgamated, liquidated, wound-up, dissolved or all or
substantially all of its property or business Disposed of with, into or to a
Subsidiary that is not a Loan Party;
     (c) any Subsidiary of the Borrower may Dispose of any or all of its assets
to the Borrower or any Guarantor (upon voluntary liquidation or otherwise); and
     (d) any Disposition otherwise permitted pursuant to Section 7.5 may be
completed.
          7.5 Disposition of Property. Dispose of any of its property, whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any shares of such Subsidiary’s Capital Stock to any Person, except:
     (a) the Disposition of obsolete or worn out property or property no longer
useful in the business of the Borrower and its Subsidiaries, in each case in the
ordinary course of business;
     (b) the Disposition of inventory or Cash Equivalents in the ordinary course
of business;
     (c) Dispositions permitted by Section 7.4(c), Restricted Payments permitted
by Section 7.6 and Investments permitted by Section 7.7;
     (d) the Disposition or issuance of any Subsidiary’s Capital Stock to the
Borrower or any Guarantor;
     (e) the licensing and cross-licensing arrangements of technology or other
intellectual property in the ordinary course of business;
     (f) the Disposition of any property or assets (i) to any Loan Party and
(ii) by any Subsidiary that is not a Loan Party to any other Subsidiary that is
not a Loan Party;
     (g) transfers of property as a result of any Recovery Event;
     (h) leases, occupancy agreements and subleases of property in the ordinary
course of business;
     (i) the Disposition by the Borrower and certain of its Subsidiaries of
account receivables of General Motors Corporation, Chrysler LLC and their
affiliates and customary

47



--------------------------------------------------------------------------------



 



related property to special purpose vehicles established by General Motors
Corporation and Chrysler LLC pursuant to the United States Department of the
Treasury’s Auto Supplier Support Programs;
     (j) the Disposition of receivables and customary related assets pursuant to
factoring programs on customary market terms for such transactions and with
respect to receivables of, and generated by, Group Members that are not Loan
Parties;
     (k) the Disposition for fair market value of certain assets in Sweden
related to the transfer of certain programs to a competitor as previously
disclosed to the Administrative Agent;
     (l) the exchange or transfer within China of Chinese Acceptance Notes by
Chinese Subsidiaries of the Borrower; and
     (m) the Disposition of other property (other than receivables and customary
related assets) having a fair market value not to exceed $50,000,000 in the
aggregate; provided that the Net Cash Proceeds thereof are applied to prepay the
Loans to the extent required by Section 2.9(b).
          7.6 Restricted Payments. Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of the Borrower or any Subsidiary of the
Borrower, whether now or hereafter outstanding, or make any other distribution
in respect thereof, either directly or indirectly, whether in cash or property
or in obligations of the Borrower or any Subsidiary of the Borrower
(collectively, “Restricted Payments”), except that (a) any Subsidiary may make
Restricted Payments to any Loan Party, (b) any Subsidiary may make Restricted
Payments to the Group Member that is its parent company so long as, in the case
of any Restricted Payment made by a Loan Party, such parent company is also a
Loan Party and (c) any Subsidiary may make Restricted Payments with respect to
the Capital Stock of such Subsidiary, provided that each Group Member
shareholder of such Subsidiary receives at least its ratable share thereof.
          7.7 Investments. Make any Investment except:
     (a) extensions of trade credit in the ordinary course of business;
     (b) Investments in Cash Equivalents;
     (c) Guarantee Obligations permitted by Section 7.2;
     (d) loans and advances to employees or directors of any Group Member in the
ordinary course of business (including for travel, entertainment and relocation
expenses, provided that, in the case of the Loan Parties, the aggregate amount
of such loans and advances shall not exceed $500,000 at any one time
outstanding;
     (e) Investments in the business of the Borrower and its Subsidiaries made
by the Borrower or any of its Subsidiaries with the proceeds of any Reinvestment
Deferred Amount;
     (f) intercompany Investments by (i) any Group Member in the Borrower or any
Person that, prior to such investment, is a Guarantor, (ii) by any Subsidiary
that is not a Loan Party in any other Subsidiary that is not a Loan Party,
(iii) any Loan Party in a Foreign Subsidiary

48



--------------------------------------------------------------------------------



 



to fund in the ordinary course of business foreign operations, (iv) by any Loan
Party in any Subsidiary that is not a Loan Party, provided that the aggregate
amount of Investments under clause (iv) in Subsidiaries that are organized under
the laws of a Specified Jurisdiction shall not exceed $100,000,000 at any one
time outstanding in the aggregate plus, without duplication, all cash returns of
principal or capital, cash dividends and other cash returns received by any Loan
Party after the date hereof from any Subsidiary that is organized under the laws
of a Specified Jurisdiction;
     (g) Investments consisting of Indebtedness permitted by Section 7.2;
     (h) prepaid expenses and lease, utility, workers, compensation, performance
and other similar deposits made in the ordinary course of business;
     (i) Investments (including debt obligations) received in the ordinary
course of business by the Borrower or any Subsidiary in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement or
delinquent obligations of, and other disputes with, customers and suppliers
arising out of the ordinary course of business;
     (j) Investments in existence on the Petition Date;
     (k) Investments in Greenfield Holdings, LLC and Integrated Manufacturing
and Assembly L.L.C. to the extent that such Investments are made in the ordinary
course of a Loan Party’s business, for cash management purposes and not
exceeding $25,000,000 at any one time outstanding plus, without duplication, all
cash returns of principal or capital, cash dividends and other cash returns
received by any Loan Party after the date hereof from Greenfield Holdings, LLC
or Integrated Manufacturing and Assembly L.L.C.;
     (l) the Disposition or contribution by the Borrower and certain of its
domestic Subsidiaries of certain metals and electronics assets to its existing
Subsidiaries consistent with the restructuring plan including in the financial
projections; and
     (m) in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount not to exceed $75,000,000 at any one time outstanding.
          7.8 Transactions with Affiliates. Enter into any transaction,
including any purchase, sale, lease or exchange of property, the rendering of
any service or the payment of any management, advisory or similar fees, with any
Affiliate (other than transactions among Group Members) unless such transaction
is (a) otherwise permitted under this Agreement, or (b) in the ordinary course
of business of the relevant Group Member, upon fair and reasonable terms no less
favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate.
          7.9 Swap Agreements. Enter into any Swap Agreement except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Group Member has
actual exposure (other than those in respect of Capital Stock of any Person) and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investments of any Group Member, provided that in each case such agreements are
not entered into for speculative purposes.

49



--------------------------------------------------------------------------------



 



          7.10 Changes in Fiscal Periods. Permit the fiscal year of the Borrower
to end on a day other than December 31 or change the Borrower’s method of
determining fiscal quarters.
          7.11 Negative Pledge Clauses. Enter into or permit to exist or become
effective any agreement that prohibits or limits the ability of any Group Member
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than (a) the Final Order,
this Agreement and the other Loan Documents, (b) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby and proceeds thereof), (c) the Prepetition Loan
Documents and any agreement existing as of the Petition Date which has been
assumed or which remains effective after the Petition Date, (d) customary
provisions in joint venture agreements and similar agreements that restrict the
transfer of assets of, or equity interests in, joint ventures, and (e) licenses
or sublicenses by the Borrower and its Subsidiaries of intellectual property in
the ordinary course of business (in which case, any prohibition or limitation
shall only be effective against the intellectual property subject thereto).
          7.12 Clauses Restricting Subsidiary Distributions. Enter into or
permit to exist or become effective any consensual encumbrance or restriction on
the ability of any Subsidiary of the Borrower to (a) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, the Borrower or any other Subsidiary of the Borrower, (b) make loans or
advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents and the Prepetition Loan Documents, and any restrictions existing
under or in connection with any other Indebtedness existing as of the Petition
Date which has been assumed or which remains effective after the Petition Date,
(ii) customary provisions in joint venture agreements and similar agreements
that restrict the transfer of equity interests in joint ventures (which are not
Subsidiaries of the Borrower) (in which case such restrictions shall relate only
to assets of, or equity interests in, such joint venture), (iii) any
restrictions regarding licenses or sublicenses by the Borrower and its
Subsidiaries of intellectual property in the ordinary course of business (in
which case such restriction shall relate only to such intellectual property),
(iv) customary restrictions and conditions contained in agreements relating to
the sale of all or a substantial part of the capital stock or assets of any
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary to be sold and such sale is permitted hereunder, (v) with
respect to restrictions described in clause (a) of this Section 7.12,
restrictions contained in agreements governing Indebtedness permitted by
Section 7.2(c) hereof and (vi) with respect to restrictions described in clause
(c) of this Section 7.12, restrictions contained in agreements governing
Indebtedness permitted by Section 7.2(e) hereof (as long as such restrictions
apply to the property financed thereby) and (k) (as long as such restrictions
apply only to the assets of the applicable joint venture).
          7.13 Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.
          7.14 Use of Proceeds. (a) Use the proceeds of the Loans for purposes
other than those described in Section 4.15 or (b) use any portion of the Loans,
the Collateral, the Carve Out or the Cash Collateral of the Prepetition Secured
Parties to commence or prosecute any Prohibited Claim (provided that the
restriction in the foregoing clause (b) does not apply to investigations of
Prohibited Claims).

50



--------------------------------------------------------------------------------



 



          7.15 Chapter 11 Claims. In the case of the Debtors, incur, create,
assume, suffer to exist or permit any other Superpriority Claim or Lien on any
Collateral which is senior to, or pari passu with, the Obligations hereunder, in
each case except for the Carve-Out.
SECTION 8. EVENTS OF DEFAULT
          8.1 Events of Default. If any of the following events shall occur and
be continuing on or after the occurrence of the Closing Date:
     (a) the Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder or under any other Loan
Document, within three Business Days after any such interest or other amount
becomes due in accordance with the terms hereof; or
     (b) any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
     (c) any Loan Party shall default in the observance or performance of any
agreement contained in clause (ii) of Section 6.4(a) (with respect to the
Borrower only), Section 6.7(a) or Section 7 of this Agreement; or
     (d) any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 10 days after notice thereof
from the Administrative Agent or the Required Lenders to the Borrower; or
     (e) any Group Member (other than an Immaterial Subsidiary) shall
(i) default in making any payment of any principal of any Indebtedness
(including any Guarantee Obligation, but excluding the Loans and, in case of the
Debtors, any pre-Petition Date Indebtedness) on the scheduled or original due
date with respect thereto; or (ii) default in making any payment of any interest
on any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such post-Petition Date Indebtedness was
created; or (iii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to post-Petition Date Indebtedness the outstanding
principal amount (or the termination value, as applicable) of which exceeds in
the aggregate $10,000,000; or

51



--------------------------------------------------------------------------------



 



     (f) any of the Cases shall be dismissed or converted to a case under
Chapter 7 of the Bankruptcy Code or a trustee under Chapter 11 of the Bankruptcy
Code shall be appointed in any of the Cases; or
     (g) (i) an order of the Bankruptcy Court shall be entered granting another
Superpriority Claim (other than the Carve-Out) or Lien pari passu with or senior
to that granted (x) to the Lenders and the Administrative Agent pursuant to this
Agreement and the Final Order, or (y) to the Prepetition Secured Parties
pursuant to the Final Order (other than the Carve Out); (ii) an order of the
Bankruptcy Court shall be entered reversing, staying for a period in excess of
ten (10) days, vacating or otherwise amending, supplementing or modifying the
Final Order without the written consent of the Administrative Agent and the
Required Lenders; (iii) the Prepetition Secured Parties’ Cash Collateral shall
be used in a manner inconsistent with the Final Order; (iv) an order of a court
of competent jurisdiction shall be entered terminating the use of the
Prepetition Secured Parties’ Cash Collateral; or (v) an order of the Bankruptcy
Court shall be entered under Section 1106(b) of the Bankruptcy Code in any of
the Cases appointing an examiner having enlarged powers relating to the
operation of the business of the Loan Parties (i.e., powers beyond those set
forth under Sections 1106(a)(3) and (4) of the Bankruptcy Code) and such order
shall not be reversed or vacated within 30 days after the entry thereof;
     (h) any Loan Party shall make any payments relating to pre-Petition Date
obligations other than (i) as permitted under the Final Order, (ii) in
accordance with, and to the extent authorized by, a “first day” order reasonably
satisfactory to the Administrative Agent and (iii) as otherwise permitted under
this Agreement or by the Administrative Agent, including pursuant to the Final
Order and in connection with adequate protection payments described in
Section 2.20(c); or
     (i) the entry of an order granting relief from the automatic stay so as to
allow a third party to proceed against any property of any Loan Party which has
a value in excess of $10,000,000 in the aggregate; or
     (j) (i) the filing of any pleading by any Loan Party seeking, or otherwise
consenting to, any of the matters set forth in paragraphs (f), (g), (h) or
(i) above in this Section or (ii) any of the Debtors shall seek support for, or
fail to contest in good faith any of the matters set forth in paragraphs (f),
(g), (h) or (i) above in this Section; or
     (k) (i) an ERISA Event shall have occurred; (ii) a trustee shall be
appointed by a United States district court to administer any Single Employer
Plan, (iii) the PBGC shall institute proceedings to terminate any Single
Employer Plan(s); (iv) any Loan Party or any of their respective ERISA
Affiliates shall have been notified by the sponsor of a Multiemployer Plan that
it has incurred or will be assessed Withdrawal Liability to such Multiemployer
Plan and such entity does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely
and appropriate manner; or (v) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (v) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to have a Material Adverse Effect; or
     (l) one or more judgments or decrees required to be satisfied as an
administrative expense claim shall be entered after the Petition Date against
any Loan Party involving in the aggregate a liability (excluding any amounts
paid or covered by insurance as to which the relevant insurance company has not
denied coverage) of $10,000,000 or more, and all such

52



--------------------------------------------------------------------------------



 



judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 45 days from the entry thereof; or
     (m) (i) except as permitted under the Final Order, any proceeding shall be
commenced by any Loan Party seeking, or otherwise consenting to, (x) the
invalidation, subordination or other challenging of the Superpriority Claims and
Liens granted to secure the Obligations or (y) any relief under Section 506(c)
of the Bankruptcy Code with respect to any Collateral or (ii) the Borrower or
any Subsidiary shall file a motion, pleading or proceeding which could
reasonably be expected to result in a material impairment of the rights or
interests of the Lenders or a determination by a court with respect to a motion,
pleading or proceeding brought by another party which results in such a material
impairment; or
     (n) (i) the Bankruptcy Court shall confirm a plan in any of the Cases of
the Debtors that does not provide for payment in full in cash of the Obligations
(other than unasserted contingent obligations as long as such plan otherwise
provides for payment of such obligations in a manner satisfactory to the
Administrative Agent) on the Consummation Date or the assumption of the
Obligations by the reorganized Debtors in accordance with Section 2.24, (ii) the
Bankruptcy Court shall enter an order which dismisses any of the Cases of the
Debtors and which does not provide for payment in full in cash of the
Obligations (other than unasserted contingent obligations as long as such plan
otherwise provides for payment of such obligations in a manner satisfactory to
the Administrative Agent) or the assumption of the Obligations by the
reorganized Debtors in accordance with Section 2.24 or (iii) any of the Debtors
shall seek support for, or fail to contest in good faith to the filing or
confirmation of, a plan or the entry of such an order described in clauses
(i) or (ii) above; or
     (o) the Final Order shall cease, for any reason, to be in full force and
effect, or any Loan Party or any Affiliate of any Loan Party shall so assert, or
any Liens or Superpriority Claims created by the Final Order shall cease to be
enforceable and of the same effect and priority purported to be created thereby
other than by reason of the release thereof in accordance with the terms
thereof; or
     (p) a Change of Control shall have occurred; or
     (q) the Debtors shall not have filed a Conforming Plan and the Disclosure
Statement with the Bankruptcy Court on or before 210 days following the Petition
Date, or such later date as may be agreed to by the Administrative Agent in its
reasonable discretion; or
     (r) the Bankruptcy Court shall not have entered an order, in form and
substance reasonably satisfactory to the Required Lenders, approving the
Disclosure Statement on or before 275 days (plus the number of days by which the
Scheduled Maturity Date shall have been extended pursuant to the Extension
Option) following the Petition Date, or such later date as may be agreed to by
the Administrative Agent in its reasonable discretion; or
     (s) the Bankruptcy Court shall not have entered an order, in form and
substance reasonably satisfactory to the Required Lenders, confirming a
Conforming Plan on or before 335 days (plus the number of days by which the
Scheduled Maturity Date shall have been extended pursuant to the Extension
Option) following the Petition Date, or such later date as may be agreed to by
the Administrative Agent in its reasonable discretion; or
     (t) the Effective Date of a Conforming Plan shall not have occurred on or
before 365 days (plus the number of days by which the Scheduled Maturity Date
shall have been extended

53



--------------------------------------------------------------------------------



 



pursuant to the Extension Option) following the Petition Date, or such later
date as may be agreed to by the Administrative Agent in its reasonable
discretion; or
     (u) any material provision of this Agreement shall cease to be valid and
binding on the Debtors or any Debtor shall file a motion, pleading or proceeding
seeking, consenting to or asserting the invalidity of any material provision of
this Agreement;
then, and in any such event, the Administrative Agent may, and, at the request
of the Required Lenders, the Administrative Agent shall, by notice to the
Borrower (with a copy to the Prepetition Agent, counsel for any statutory
committee appointed in the Cases and to the United States Trustee), take one or
more of the following actions, at the same or different times (provided that
with respect to clause (iii) below and the enforcement of Liens or other
remedies with respect to the Collateral under clause (iv) below, the
Administrative Agent shall provide the Borrower (with a copy to the Prepetition
Agent, counsel for any statutory committee appointed in the Cases and to the
United States Trustee) with five Business Days’ written notice prior to taking
the action contemplated thereby; provided, further, that upon receipt of the
notice referred to in the immediately preceding clause, the Borrower may
continue to make ordinary course and Carve-Out disbursements from the account
referred to in clause (iii) below but may not withdraw or disburse any other
amounts from such account) (in any hearing after the giving of the
aforementioned notice, the only issue that may be raised by any party in
opposition of any such action shall be whether, in fact, an Event of Default has
occurred and is continuing): (i) terminate forthwith the Commitments;
(ii) declare the Loans then outstanding to be forthwith due and payable,
whereupon the principal of the Loans, together with accrued interest thereon and
any unpaid accrued fees and all other Obligations of the Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Loan Parties, anything contained
herein or in any other Loan Document to the contrary notwithstanding; (iii)
subject to the Final Order, set-off amounts held as cash collateral or in the
accounts of the Loan Parties and apply such amounts to the Obligations of the
Loan Parties hereunder and under the other Loan Documents in accordance with
Section 11.3; and (iv) exercise any and all remedies under this Agreement, the
Final Order, and applicable law available to the Administrative Agent and the
Lenders.
SECTION 9. THE ADMINISTRATIVE AGENT
          9.1 Appointment. Each Lender hereby irrevocably designates and
appoints the Administrative Agent as the agent of such Lender under this
Agreement and the other Loan Documents, and each such Lender irrevocably
authorizes the Administrative Agent, in such capacity, to take such action on
its behalf under the provisions of this Agreement and the other Loan Documents
and to exercise such powers and perform such duties as are expressly delegated
to the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
          9.2 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement and the other Loan Documents by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. The exculpatory
provisions of this Agreement and of the other Loan

54



--------------------------------------------------------------------------------



 



Documents shall apply to any such agent or attorney-in-fact and to their Related
Parties (as defined below).
          9.3 Exculpatory Provisions. Neither the Administrative Agent nor any
of its respective officers, directors, employees, agents, advisors,
attorneys-in-fact, or affiliates shall be (i) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party a
party thereto to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
          9.4 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any
instrument, writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, facsimile or email message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders or any other instructing group of Lenders
specified by this Agreement) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
          9.5 Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified by this Agreement);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as they shall deem advisable in the best interests of the
Lenders.

55



--------------------------------------------------------------------------------



 



          9.6 Non-Reliance on Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
a Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, advisors, attorneys-in-fact
or affiliates.
          9.7 Indemnification. The Lenders agree to indemnify the Administrative
Agent and its officers, directors, employees, agents, affiliates, advisors, and
controlling persons’ (each, an “Agent Indemnitee”) (to the extent not reimbursed
by the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective Outstanding Percentages in effect on the
date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Outstanding Percentages immediately prior to such date), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
(including reasonable attorneys fees and expenses) whatsoever that may at any
time (whether before or after the payment of the Loans) be imposed on, incurred
by or asserted against such Agent Indemnitee in any way relating to or arising
out of, the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent
Indemnitee’s gross negligence or willful misconduct. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder.
          9.8 Agent in Its Individual Capacity. The Administrative Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though the Administrative Agent were not
the Administrative Agent. With respect to its Loans made or renewed by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.

56



--------------------------------------------------------------------------------



 



          9.9 Successor Administrative Agent. The Administrative Agent may
resign as Administrative Agent upon 10 days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 and of
Section 12.5 shall continue to inure to its benefit.
          9.10 Execution of Loan Documents. The Lenders hereby empower and
authorize the Administrative Agent, on behalf of the Lenders, to execute and
deliver to the Loan Parties the other Loan Documents and all related agreements,
certificates, documents, or instruments as shall be necessary or appropriate to
effect the purposes of the Loan Documents. Each Lender agrees that any action
taken by the Administrative Agent or the Required Lenders (or any other
instructing group of Lenders specified by this Agreement) in accordance with the
terms of this Agreement or the other Loan Documents, and the exercise by the
Administrative Agent or the Required Lenders (or any other instructing group of
Lenders specified by this Agreement) of their respective powers set forth
therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Lenders.
SECTION 10. GUARANTEE
          10.1 Guarantee.
          (a) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Lenders and their respective successors, indorsees,
transferees and assigns permitted hereunder, the prompt and complete payment and
performance by the Borrower (or, in the case of any Specified Letter of Credit,
the relevant Group Member(s)) when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations;
          (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor under this Section 10.1
and under the other Loan Documents shall in no event exceed the amount which is
permitted under applicable federal and state laws relating to the insolvency of
debtors.
          (c) Each Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 10 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.
          (d) The guarantee contained in this Section 10 shall remain in full
force and effect until all the Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 10 shall have been satisfied by
payment in full (other than unasserted contingent obligations) and the
Commitments shall be terminated.

57



--------------------------------------------------------------------------------



 



          (e) No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Lender from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Obligations or any payment received or collected
from such Guarantor in respect of the Obligations), remain liable for the
Obligations up to the maximum liability of such Guarantor hereunder until the
Obligations are paid in full (other than unasserted contingent obligations) and
the Commitments are terminated.
          10.2 Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 10.3. The provisions of
this Section 10.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.
          10.3 No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Borrower or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Obligations, nor shall any Guarantor seek or be entitled to
seek any contribution or reimbursement from the Borrower or any other Guarantor
in respect of payments made by such Guarantor hereunder, until all amounts owing
to the Administrative Agent and the Lenders by the Borrower on account of the
Obligations are paid in full. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amount shall be held by such Guarantor in trust
for the Administrative Agent and the Lenders, segregated from other funds of
such Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned
over to the Administrative Agent in the exact form received by such Guarantor
(duly indorsed by such Guarantor to the Administrative Agent, if required), to
be applied against the Obligations, whether matured or unmatured, in accordance
with the terms of this Agreement.
          10.4 Amendments, etc. with respect to the Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Lender, and this Agreement and the other Loan Documents and any
other documents executed and delivered in connection herewith or therewith may
be amended, modified, supplemented or terminated, in whole or in part, as the
Administrative Agent (or the Required Lenders or all Lenders, as the case may
be) may deem advisable from time to time, and any collateral security, guarantee
or right of offset at any time held by the Administrative Agent or any Lender
for the payment of the Obligations may be sold, exchanged, waived, surrendered
or released. Neither the Administrative Agent nor any Lender shall have any

58



--------------------------------------------------------------------------------



 



obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Obligations or for the guarantee contained in this
Section 10 or any property subject thereto.
          10.5 Guarantee Absolute and Unconditional. Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Administrative Agent or
any Lender upon the guarantee contained in this Section 10 or acceptance of the
guarantee contained in this Section 10; the Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 10; and all dealings between the Borrower and any of the Guarantors, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
likewise shall be conclusively presumed to have been had or consummated in
reliance upon the guarantee contained in this Section 10. Each Guarantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Guarantors with respect to the
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Section 10 shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to (a) the validity or
enforceability of this Agreement or any other Loan Document, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Borrower or such Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the Obligations, or of such Guarantor under the
guarantee contained in this Section 10, in bankruptcy or in any other instance.
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any Lender may, but
shall be under no obligation to, make a similar demand on or otherwise pursue
such rights and remedies as it may have against the Borrower, any other
Guarantor, or any other Person or against any collateral security or guarantee
for the Obligations or any right of offset with respect thereto, and any failure
by the Administrative Agent or any Lender to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Borrower, any
other Guarantor, or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Guarantor, or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent or any Lender against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.
          10.6 Reinstatement. The guarantee contained in this Section 10 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Loan Party, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, any Loan Party or any
substantial part of its property, or otherwise, all as though such payments had
not been made.
          10.7 Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Funding Office.

59



--------------------------------------------------------------------------------



 



SECTION 11. REMEDIES; APPLICATION OF PROCEEDS
          11.1 Remedies; Obtaining the Collateral Upon Default. Upon the
occurrence and during the continuance of an Event of Default and with not fewer
than 5 days’ prior written notice by the Administrative Agent (or such longer
time as may be required pursuant to the terms of the Final Order), to the extent
any such action is not inconsistent with the Final Order or Section 8, the
Administrative Agent, in addition to any rights now or hereafter existing under
applicable law, and without application to or order of the Bankruptcy Court,
shall have all rights as a secured creditor under the Uniform Commercial Code in
all relevant jurisdictions and may:
          (a) personally, or by agents or attorneys, immediately retake
possession of the Collateral or any part thereof, from the Borrower, any
Guarantor, or any other Person who then has possession of any part thereof with
or without notice or process of law (but subject to any Requirements of Law),
and for that purpose may enter upon the Borrower’s or any Guarantor’s premises
where any of the Collateral is located and remove the same and use in connection
with such removal any and all services, supplies, aids and other facilities of
the Borrower, or such Guarantor;
          (b) instruct the obligor or obligors on any agreements, instrument or
other obligation constituting the Collateral to make any payment required by the
terms of such instrument or agreement directly to any Cash Collateral account;
          (c) sell, assign or otherwise liquidate, or direct any Loan Party to
sell, assign or otherwise liquidate, any or all of the Collateral or any part
thereof in accordance with Section 11.2, and take possession of the proceeds of
any such sale, assignment or liquidation; and
          (d) take possession of the Collateral or any part thereof, by
directing the Borrower and any Guarantor in writing to deliver the same to the
Administrative Agent at any place or places designated by the Administrative
Agent, in which event the Borrower and such Guarantor shall at its own expense:
     (i) forthwith cause the same to be moved to the place or places so
designated by the Administrative Agent and there delivered to the Administrative
Agent,
     (ii) store and keep any Collateral so delivered to the Administrative Agent
at such place or places pending further action by the Administrative Agent as
provided in Section 11.2, and
     (iii) while the Collateral shall be so stored and kept, provide such guards
and maintenance services as shall be necessary to protect the same and to
preserve and maintain them in good condition;
it being understood that the Borrower’s and each Guarantor’s obligation so to
deliver the Collateral is of the essence of this Agreement and that,
accordingly, upon application to the Bankruptcy Court, the Administrative Agent
shall be entitled to a decree requiring specific performance by the Borrower or
such Guarantor of such obligation.
          11.2 Remedies; Disposition of the Collateral. Upon the occurrence and
during the continuance of an Event of Default and following not fewer than
5 days’ prior notice by the Administrative Agent (or such longer time as may be
required pursuant to the terms of the Final Order), and to the extent not
inconsistent with the Final Order or Section 8, without application to or order
of the Bankruptcy Court, any Collateral repossessed by the Administrative Agent
under or pursuant to Section

60



--------------------------------------------------------------------------------



 



11.1 or the Final Order or otherwise, and any other Collateral whether or not so
repossessed by the Administrative Agent, may be sold, assigned, leased or
otherwise disposed of under one or more contracts or as an entirety, and without
the necessity of gathering at the place of sale the property to be sold, and in
general in such manner, at such time or times, at such place or places and on
commercially reasonable terms, in compliance with any Requirements of Law. Any
of the Collateral may be sold, leased or otherwise disposed of, in the condition
in which the same existed when taken by the Administrative Agent or after any
overhaul or repair which the Administrative Agent shall determine to be
commercially reasonable. Any such disposition which shall be a private sale or
other private proceeding permitted by applicable Requirements of Law shall be
made upon not less than 10 days’ written notice to the Borrower specifying the
time at which such disposition is to be made and the intended sale price or
other consideration therefor, and shall be subject, for the 10 days after the
giving of such notice, to the right of the Borrower or any nominee of the
Borrower to acquire the Collateral involved at a price or for such other
consideration at least equal to the intended sale price or other consideration
so specified. Any such disposition which shall be a public sale permitted by
applicable Requirements of Law shall be made upon not less than 10 days’ written
notice to the Borrower specifying the time and place of such sale and, in the
absence of applicable Requirement of Law, shall be by public auction (which may,
at the Administrative Agent’s option, be subject to reserve), after publication
of notice of such auction not less than 10 days prior thereto in USA Today and
The Wall Street Journal, National Edition. Subject to Section 11.4, to the
extent permitted by any such Requirement of Law, the Administrative Agent on
behalf of the Lenders or any Lender may bid for and become the purchaser of the
Collateral or any item thereof, offered for sale in accordance with this
Section 11.2 without accountability to the Borrower, any Guarantor or the
Prepetition Secured Parties (except to the extent of surplus money received).
If, under mandatory Requirements of Law, the Administrative Agent shall be
required to make disposition of the Collateral within a period of time which
does not permit the giving of notice to the Borrower as hereinabove specified,
the Administrative Agent need give the Borrower only such notice of disposition
as shall be reasonably practicable.
          11.3 Application of Proceeds. (a) Notwithstanding anything to the
contrary contained in this Agreement or any other Loan Document, (i) if the
Administrative Agent takes action under Section 8 upon the occurrence and during
the continuance of an Event of Default, any payment by any Loan Party on account
of principal of and interest on the Loans and any proceeds arising out of any
realization (including after foreclosure) upon the Collateral shall be applied
as follows: first, to the payment of professional fees pursuant to the Carve
Out, second, to the payment in full of all costs and out-of-pocket expenses
(including without limitation, reasonable attorneys’ fees and disbursements)
paid or incurred by the Administrative Agent or any of the Lenders in connection
with any such realization upon the Collateral, and, third, pro rata in
accordance with each Lender’s Outstanding Percentage, to the payment in full of
the Loans and the Obligations (including any accrued and unpaid interest
thereon, and any fees and other Obligations in respect thereof), and (ii) any
payments or distributions of any kind or character, whether in cash, property or
securities, made by any Loan Party or otherwise in a manner inconsistent with
clause (i) of this Section 11.3(a) shall be held in trust and paid over or
delivered to the Administrative Agent so that the priorities and requirements
set forth in such clause (i) are satisfied.
          (b) It is understood that the Loan Parties shall remain liable to the
extent of any deficiency between the amount of the proceeds of the Collateral
and the amount of the Obligations.
          11.4 WAIVER OF CLAIMS. EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT,
THE BORROWER AND THE GUARANTORS HEREBY WAIVE, TO THE EXTENT PERMITTED BY
APPLICABLE LAW:
     (a) NOTICE AND JUDICIAL HEARING IN CONNECTION WITH THE ADMINISTRATIVE
AGENT’S TAKING POSSESSION OR THE ADMINISTRATIVE

61



--------------------------------------------------------------------------------



 



AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING WITHOUT LIMITATION, ANY
AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY
SUCH RIGHT WHICH THE BORROWER OR ANY GUARANTOR WOULD OTHERWISE HAVE UNDER ANY
REQUIREMENT OF LAW;
     (b) ALL DAMAGES OCCASIONED BY SUCH TAKING OF POSSESSION EXCEPT ANY DAMAGES
WHICH ARE THE DIRECT RESULT OF THE ADMINISTRATIVE AGENT’S OR ANY LENDER’S BAD
FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT;
     (c) ALL OTHER REQUIREMENTS TO THE TIME, PLACE AND TERMS OF SALE OR OTHER
REQUIREMENTS WITH RESPECT TO THE ENFORCEMENT OF THE ADMINISTRATIVE AGENT’S
RIGHTS HEREUNDER; AND
     (d) ALL RIGHTS OF REDEMPTION, APPRAISEMENT, STAY, EXTENSION OR MORATORIUM
NOW OR HEREAFTER IN FORCE UNDER ANY APPLICABLE LAW IN ORDER TO PREVENT OR DELAY
THE ENFORCEMENT OF THIS AGREEMENT OR THE ABSOLUTE SALE OF THE COLLATERAL OR ANY
PORTION THEREOF, AND EACH LOAN PARTY, FOR ITSELF AND ALL WHO MAY CLAIM UNDER IT,
INSOFAR AS IT OR THEY NOW OR HEREAFTER LAWFULLY MAY, HEREBY WAIVES THE BENEFIT
OF ALL SUCH LAWS.
          11.5 Remedies Cumulative. Each and every right, power and remedy
hereby specifically given to the Administrative Agent and the Lenders shall be
in addition to every other right, power and remedy specifically given under this
Agreement, the Final Order or the other Loan Documents or now or hereafter
existing at law or in equity, or by statute and each and every right, power and
remedy whether specifically herein given or otherwise existing may be exercised
from time to time or simultaneously and as often and in such order as may be
deemed expedient by the Administrative Agent or any Lender. All such rights,
powers and remedies shall be cumulative and the exercise or the beginning of
exercise of one shall not be deemed a waiver of the right to exercise of any
other or others. No delay or omission of the Administrative Agent or any Lender
in the exercise of any such right, power or remedy and no renewal or extension
of any of the Obligations shall impair any such right, power or remedy or shall
be construed to be a waiver of any Default or Event of Default or an
acquiescence therein. In the event that the Administrative Agent shall bring any
suit to enforce any of its rights hereunder and shall be entitled to judgment,
then in such suit the Administrative Agent may recover reasonable expenses,
including reasonable attorneys’ fees, and the amounts thereof shall be included
in such judgment.
          11.6 Discontinuance of Proceedings. In case the Administrative Agent
shall have instituted any proceeding to enforce any right, power or remedy under
this Agreement by foreclosure, sale, entry or otherwise, and such proceeding
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Administrative Agent, then and in every such case
the Borrower, the Administrative Agent and each holder of any of the Obligations
shall be restored to their former positions and rights hereunder with respect to
the Collateral subject to the Liens granted under this Agreement and the Final
Order, and all rights, remedies and powers of the Administrative Agent and the
Lenders shall continue as if no such proceeding had been instituted.

62



--------------------------------------------------------------------------------



 



SECTION 12. MISCELLANEOUS
          12.1 Amendments and Waivers. (a) Neither this Agreement, any other
Loan Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 12.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(a) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (b) waive, on such
terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders), (y) in connection with
the waiver or extension of any mandatory prepayment hereunder, and (z) that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Commitment, in each case without the written consent of each Lender directly
affected thereby; (ii) eliminate or reduce the voting rights of any Lender under
this Section 12.1 without the written consent of such Lender; (iii) reduce any
percentage specified in the definition of Required Lenders or consent to the
assignment or transfer by the Borrower of any of its rights and obligations
under this Agreement and the other Loan Documents, in each case without the
written consent of all Lenders; (iv) amend, modify or waive any provision of
Section 9 or any other provision of any Loan Document that affects the
Administrative Agent without the written consent of the Administrative Agent;
(v) release all or substantially all of the Collateral securing the Obligations
or release all or substantially all of the Guarantors from their obligations
under this Agreement, in each case without the written consent of all Lenders;
or (vi) amend, modify or waive Section 8.1(n) without the written consent of all
Lenders. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent and all future holders of the
Loans. In the case of any waiver, the Loan Parties, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
          (b) The Borrower shall be permitted to replace any Lender that
requests any payment under Section 2.16 or 2.17(a) or that does not consent to
any proposed amendment, supplement, modification, consent or waiver of any
provision of this Agreement or any other Loan Document that requires the consent
of each of the Lenders or each of the Lenders affected thereby (so long as the
consent of the Required Lenders has been obtained), with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) the replacement financial institution shall purchase,
at par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (iii) the Borrower shall be liable to such replaced
Lender under Section 2.18 if any Eurodollar Loan owing to such replaced Lender
shall be purchased other than on the last day of the Interest Period relating
thereto, (iv) the replacement financial institution shall be reasonably
satisfactory to the Administrative Agent, (v) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 12.6 (provided that the Borrower shall be obligated to pay the
processing and recordation fee referred to therein) and (vi) any such
replacement shall not be deemed to

63



--------------------------------------------------------------------------------



 



be a waiver of any rights that the Borrower, the Administrative Agent or any
other Lender shall have against the replaced Lender. Any amendment supplement or
modification hereof shall amend, supplement or modify the corresponding
provision of the Exit Facility as may be agreed by the Administrative Agent and
the Borrower without the consent of any other party.
          (c) Notwithstanding anything herein (including Section 12.1) to the
contrary, the Loan Parties may (i) make any change to the Exit Facility with the
consent of the Administrative Agent to the extent such change is not material or
not adverse to the Lenders (or the lenders under the Exit Facility) (it being
agreed that the Administrative Agent shall determine, in its reasonable
discretion, whether such change is material or adverse, as the case may be) and
(ii) make any change to the Exit Facility with the consent of the Administrative
Agent and the Required Lenders; provided that any change to the Exit Facility
that would require the consent of affected lenders or all lenders under the Exit
Credit Agreement in accordance with Section 10.1 of the Exit Credit Agreement
had the Exit Credit Agreement become effective and superseded this Agreement
pursuant to Section 2.24 of this Agreement shall require the consent of affected
Lenders or all Lenders, as applicable.
          12.2 Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

     
The Borrower:
  Lear Corporation
 
  21557 Telegraph Road
 
  Southfield, Michigan 48034
 
  Attention: Shari L. Burgess
 
  Telecopy: (248) 447-1593
 
  Telephone: (248) 447-1580
 
  Email: sburgess@lear.com
 
   
 
  With copies to
 
   
 
  Lear Corporation
 
  21557 Telegraph Road
 
  Southfield, Michigan 48034
 
  Attention: Terrence B. Larkin
 
  Telecopy: (248) 447-5126
 
  Telephone: (248) 447-5123
 
  Email: TLarkin@lear.com
 
   
 
  With copies to (which shall not constitute a notice hereunder):
 
   
 
  Kirkland & Ellis LLP
 
  601 Lexington Avenue
 
  New York, NY 10022
 
  Telecopy: (212) 446-6460
 
  Telephone: (212) 446-4792

64



--------------------------------------------------------------------------------



 



     
 
  Email: Leonard.Klingbaum@kirkland.com
 
   
 
  Winston & Strawn LLP
 
  35 West Wacker Drive
 
  Chicago, IL 60601-9703
 
  Telecopy: (312) 558-5989
 
  Telephone: (312) 558-5700
 
  Email: CBoehrer@winston.com
 
   
Administrative Agent:
  JPMorgan Chase Bank, N.A.
 
  Attention: Douglas Jenks
 
  Telecopy: (212) 622-4557
 
  Telephone: (212) 622-4521
 
  Email: douglas.jenks@chase.com
 
   
 
  With copies to:
 
   
 
  JPMorgan Chase Bank, N.A.
 
  Attention: Goh Siew Tan
 
  Telecopy: (212) 622-4556
 
  Telephone: (212) 622-4575
 
  Email: gohsiew.tan@jpmorgan.com
 
   
 
  1111 Fannin Street, Floor 10
 
  Houston, TX 77002
 
  Attention: Alice Telles
 
  Telecopy: (713) 750-2938
 
  Telephone: (713) 750-7941
 
  Email: alice.h.telles@jpmchase.com

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          12.3 No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Administrative Agent or any Lender, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

65



--------------------------------------------------------------------------------



 



          12.4 Survival of Representations and Warranties. All representations
and warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
          12.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable, out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement,
the other Loan Documents and any other documents prepared in connection herewith
or therewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable fees and disbursements
of counsel and any financial advisor or third party consultants or appraisers to
and of the Administrative Agent and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the Borrower prior
to the Closing Date (in the case of amounts to be paid on the Closing Date) and
from time to time thereafter on such other periodic basis as the Administrative
Agent shall deem appropriate, (b) to pay or reimburse each Lender and the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, including in connection with any work-out, restructuring,
forbearance or other amendment providing relief to the Borrower, the other Loan
Documents and any such other documents related thereto, including the reasonable
fees and disbursements of counsel and any financial advisor or third party
consultants or appraisers to the Administrative Agent and the reasonable fees
and disbursements of counsel to the several Lenders; provided that, in the case
of clauses (a) and (b), the Borrower shall not be obligated to so reimburse for
more than one law firm (and, in addition to such law firm, any local counsel
engaged in each relevant jurisdiction by such law firm) as counsel for the
Lenders and the Administrative Agent, (c) to pay, indemnify, and hold each
Lender and the Administrative Agent harmless from, any and all recording and
filing fees, if any, that may be payable or determined to be payable in
connection with the execution and delivery of, or consummation or administration
of any of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents related
thereto, and (d) to pay, indemnify, and hold each Lender and the Administrative
Agent and their respective officers, directors, employees, affiliates, agents,
advisors, trustees and controlling persons (each, an “Indemnitee”) harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever arising out of any litigation, investigation or
proceeding with respect to the execution, delivery, enforcement, performance and
administration of this Agreement, the other Loan Documents and any such other
documents and instruments referred to therein, including any of the foregoing
relating to the use of proceeds of the Loans or the violation of, noncompliance
with or liability under, any Environmental Law applicable to the operations of
any Group Member or any of the Properties and the reasonable fees and expenses
of legal counsel in connection with claims, actions or proceedings by any
Indemnitee against any Loan Party under any Loan Document (all the foregoing in
this clause (d), collectively, the “Indemnified Liabilities”), provided, that
the Borrower shall have no obligation hereunder to any Indemnitee with respect
to Indemnified Liabilities to the extent such Indemnified Liabilities are found
by a final and nonappealable decision of a court of competent jurisdiction to
have resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee. Without limiting the foregoing, and to the extent permitted by
applicable law, the Borrower agrees not to assert and to cause its Subsidiaries
not to assert, and hereby waives and agrees to cause its Subsidiaries to waive,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws,
that any of them might have by statute or otherwise against any Indemnitee. All
amounts due under this Section 12.5 shall be payable not later than 10 days
after a reasonably detailed written demand therefor. Statements payable by the
Borrower pursuant to this Section 12.5 shall be submitted to Shari Burgess
(Telecopy No. (248)

66



--------------------------------------------------------------------------------



 



447-1593; Telephone No. 248-447-1580; and Email: sburgess@lear.com), at the
address of the Borrower set forth in Section 12.2, or to such other Person or
address as may be hereafter designated by the Borrower in a written notice to
the Administrative Agent. The agreements in this Section 12.5 shall survive
repayment of the Loans and all other amounts payable hereunder.
          12.6 Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void), (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section and
(iii) no Lender may assign or otherwise transfer its rights or obligations
hereunder to any Loan Party or any of its Affiliates.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below
and subject to paragraph (a)(iii) above, any Lender may assign to one or more
assignees (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it) with the prior written consent of the
Administrative Agent, provided that no consent of the Administrative Agent shall
be required for an assignment of all or any portion of a Loan to a Lender, an
affiliate of a Lender or an Approved Fund; and
     (ii) Assignments shall be subject to the following additional conditions:
     (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or, the amount of the Commitments or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $1,000,000 unless the
Administrative Agent otherwise consents;
     (B) (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and
     (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
          For the purposes of this Section 12.6, “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment

67



--------------------------------------------------------------------------------



 



and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.16, 2.17, 2.18 and 12.5). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.6 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 12.1 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.16, 2.17 and 2.18 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.7(b)
as though it were a Lender, provided such Participant shall be subject to
Section 12.7(a) as though it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.16, 2.17 or 2.18 than the applicable Lender would have been
entitled to receive with respect to

68



--------------------------------------------------------------------------------



 



the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent. Any
Participant that is a Non-U.S. Lender shall not be entitled to the benefits of
Section 2.17 unless such Participant complies with Section 2.17(d).
     (iii) In the event that any Lender sells a participation in a Loan, such
Lender shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of all participants
in the Loans held by it and the principal amount (and stated interest thereon)
of the portion of the Loan which is the subject of the participation (the
“Participation Register”). A Loan may be participated in whole or in part only
by registration of such participation on the Participation Register. Any
transfer of such participation may be effected only by the Registration of such
transfer on the Participation Register. The entries in the Participation
Register shall be conclusive absent manifest error and such Lender shall treat
such participants whose name is recorded in the Participation Register as the
owner of such participation for all purposes of this Agreement, notwithstanding
any notice to the contrary. The Participation Register shall be available for
inspection by the Administrative Agent at any reasonable time upon reasonable
prior notice.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.
          (e) The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (d) above.
          (f) Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 12.6(b). Each of the Borrower,
each Lender and the Administrative Agent hereby confirms that it will not
institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.
          12.7 Adjustments; Set-off. (a) Except to the extent that this
Agreement, any other Loan Document or a court order expressly provides for
payments to be allocated to a particular Lender or Lenders (including
assignments made pursuant to Section 12.6), if any Lender (a “Benefited Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 8, receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause

69



--------------------------------------------------------------------------------



 



such Benefited Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.
          (b) Subject to (i) the Carve Out, (ii) the Final Order and (iii) after
giving of the notice described in Section 8, notwithstanding the provisions of
Section 362 of the Bankruptcy Code, in addition to any rights and remedies of
the Lenders provided by law, each Lender shall have the right, without prior
notice to the Borrower or the Guarantors, any such notice being expressly waived
by the Borrower and the Guarantors to the extent permitted by applicable law,
upon any amount becoming due and payable by the Borrower or the Guarantors
hereunder (whether at the stated maturity, by acceleration or otherwise), to set
off and appropriate and apply against such amount any and all deposits (general
or special, time or demand, provisional or final but not any trust or fiduciary
account), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of the Borrower or the
Guarantors, as the case may be. Each Lender agrees promptly to notify the
Borrower and the Administrative Agent after any such setoff and application made
by such Lender, provided that the failure to give such notice shall not affect
the validity of such setoff and application.
          12.8 Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.
          12.9 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          12.10 Integration. This Agreement and the other Loan Documents
represent the entire agreement of the Loan Parties, the Administrative Agent,
and the Lenders with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the
Administrative Agent, or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
          12.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, AND, TO THE
EXTENT APPLICABLE, THE BANKRUPTCY CODE.
          12.12 Submission To Jurisdiction; Waivers. (a) Each Loan Party hereby
irrevocably and unconditionally:
     (i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Bankruptcy Court and, if the
Bankruptcy Court does not have (or abstains from) jurisdiction, to

70



--------------------------------------------------------------------------------



 



     the non-exclusive general jurisdiction of any State or Federal court of
competent jurisdiction sitting in New York County, New York;
     (ii) consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
     (iii) agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Loan Party at its
address set forth in Section 12.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
     (iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
     (v) waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
          (b) Each of the Administrative Agent and each Lender hereby
irrevocably and unconditionally (i) submits itself and its property in any legal
action or proceeding arising as a result of a Debtor’s enforcement of the
provisions contained in Section 12.14, to the exclusive general jurisdiction of
the Bankruptcy Court, (ii) consents to the actions referred to in Section 12.14
being brought in such court and waives any objection that it may have now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same, (iii) agrees that service of process in
any such action or proceeding may be effected by mailing a copy thereof by
registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party in care of the Administrative Agent at its
address set forth in Section 12.2 or at such other address of which the Borrower
shall have been notified pursuant thereto and (iv) agrees that nothing herein
shall affect the right to effect service of process in any other manner
permitted by law or shall limit the right to sue in any other jurisdiction.
          12.13 Absence of Prejudice to the Prepetition Lenders with Respect to
Matters Before the Bankruptcy Court. No Loan Party will without the express
consent of the Administrative Agent (a) mention in any pleading or argument
before the Bankruptcy Court in support of, or in any way relating to, a position
that Bankruptcy Court authorization should be granted on the ground that such
authorization is permitted by this Agreement (unless a Person opposing any such
pleading or argument relies on this Agreement to assert or question the
propriety of such) or (b) in any way attempt to support a position before the
Bankruptcy Court based on the provisions of this Agreement. The rights of the
parties to the Prepetition Credit Agreement are fully reserved and preserved.
          12.14 Specific Performance of Obligation to Convert into Exit
Facility. It is understood and agreed by the parties that money damages would
not be a sufficient remedy for any breach by the Administrative Agent or the
Lenders of their obligations under Section 2.24 to convert the DIP Facility into
the Exit Facility upon satisfaction of the applicable conditions precedent and
each non-breaching party shall be entitled to seek specific performance and
injunctive or other equitable relief, including attorneys fees and costs, as a
remedy of any such breach, and each party agrees to waive any requirement for
the securing or posting of a bond in connection with such remedy.
          12.15 Acknowledgements. Each Loan Party hereby acknowledges that:

71



--------------------------------------------------------------------------------



 



     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Loan Party arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Loan Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
     (c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders.
          12.16 Releases of Guarantees and Liens. (a) Notwithstanding anything
to the contrary contained herein or in any other Loan Document, the
Administrative Agent is hereby irrevocably authorized by each Lender (without
requirement of notice to or consent of any Lender except as expressly required
by Section 12.1) to take any action requested by the Borrower having the effect
of releasing, or subordinating any Lien on, any Collateral or guarantee
obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 12.1 or (ii) under the circumstances described in
paragraph (b) below.
          (b) At such time as the Loans and the other obligations under the Loan
Documents shall have been paid in full, the Collateral shall be released from
the Liens created by the Final Order, and all obligations related thereto (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Loan Party shall terminate, all without delivery of any
instrument or performance of any act by any Person.
          12.17 Confidentiality. Each of the Administrative Agent and each
Lender agrees to keep confidential all non-public information provided to it by
any Loan Party, the Administrative Agent or any Lender pursuant to or in
connection with this Agreement that is designated by the provider thereof as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any affiliate thereof, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee, (c) to its employees, officers, directors, agents,
attorneys, accountants and other professional advisors or those of any of its
affiliates, provided that such Persons have been advised of the confidentiality
provisions hereof and are subject thereto, (d) upon the request or demand of any
Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with the
Cases, any litigation or similar proceeding, (g) that has been publicly
disclosed, (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s investment portfolio in connection with
ratings issued with respect to such Lender, or (i) in connection with the
exercise of any remedy hereunder or under any other Loan Document.
          Each Lender acknowledges that information furnished to it pursuant to
this Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.

72



--------------------------------------------------------------------------------



 



          All information, including requests for waivers and amendments,
furnished by the Borrower or the Administrative Agent pursuant to, or in the
course of administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
          12.18 WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
          12.19 Prepetition Credit Agreement Amendment; Adequate Protection.
Each Lender that holds direct ownership in the loans under the Prepetition
Credit Agreement shall, or in the case of a Lender that holds beneficial
ownership in the loans under the Prepetition Credit Agreement through a
participation, shall use commercially reasonable efforts to instruct its
respective participant counterpart to: (a) to the extent not already a party
thereto in such capacity, execute and deliver to the Borrower the Prepetition
Credit Agreement Amendment and in any event by becoming a Lender shall be deemed
to have agreed to said Prepetition Credit Agreement Amendment and (b) agree to
the adequate protection provided for the Prepetition Credit Agreement in the
Restructuring Term Sheet.
          12.20 Effectiveness. This Agreement shall become effective upon the
execution and delivery of this Agreement by the Borrower, each Guarantor, the
Administrative Agent and each Person listed on Schedule 1.1A, provided that the
provisions of Sections 6, 7 and 8 shall not apply, and shall be of no force and
effect, prior to the occurrence of the Closing Date.
[Remainder of page intentionally left blank]

73



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

            LEAR CORPORATION
      By:   /s/ Shari L. Burgess       Name:           Title:        

            GUARANTORS:


LEAR ARGENTINE HOLDINGS CORPORATION #2
      By:   /s/ Shari L. Burgess       Name:           Title:        

            LEAR AUTOMOTIVE DEARBORN, INC.
      By:   /s/ Shari L. Burgess       Name:           Title:        

            LEAR CORPORATION (GERMANY), LTD.
      By:   /s/ Shari L. Burgess       Name:           Title:        

            LEAR CORPORATION EEDS AND INTERIORS
      By:   /s/ Shari L. Burgess       Name:           Title:        

 



--------------------------------------------------------------------------------



 



            LEAR CORPORATION GLOBAL DEVELOPMENT, INC.
      By:   /s/ Shari L. Burgess        Name:           Title:           LEAR
EUROPEAN OPERATIONS CORPORATION
      By:   /s/ Shari L. Burgess        Name:           Title:           LEAR
MEXICAN HOLDINGS CORPORATION
      By:   /s/ Shari L. Burgess        Name:           Title:           LEAR
MEXICAN SEATING CORPORATION
      By:   /s/ Shari L. Burgess        Name:           Title:           LEAR
OPERATIONS CORPORATION
      By:   /s/ Shari L. Burgess        Name:           Title:           LEAR
SEATING HOLDINGS CORP. #50
      By:   /s/ Shari L. Burgess        Name:           Title:        

 



--------------------------------------------------------------------------------



 



            LEAR SOUTH AMERICAN HOLDINGS CORPORATION
      By:   /s/ Shari L. Burgess        Name:           Title:           LEAR
AUTOMOTIVE MANUFACTURING, LLC
      By:   /s/ Shari L. Burgess        Name:           Title:           LEAR
EEDS HOLDINGS, LLC
      By:   /s/ Shari L. Burgess        Name:           Title:           LEAR
HOLDINGS, LLC
      By:   /s/ Shari L. Burgess        Name:           Title:           LEAR
INVESTMENTS COMPANY, LLC
      By:   /s/ Shari L. Burgess        Name:           Title:           LEAR
MEXICAN HOLDINGS, LLC
      By:   /s/ Shari L. Burgess        Name:           Title:        

 



--------------------------------------------------------------------------------



 



            RENOSOL SEATING, LLC
      By:   /s/ Shari L. Burgess        Name:           Title:           LEAR
#50 HOLDINGS, LLC
      By:   /s/ Shari L. Burgess        Name:           Title:           LEAR
TRIM L.P.
      By:   /s/ Shari L. Burgess        Name:           Title:        

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender
      By:   /s/ Elizabeth Kelley       Name:   Elizabeth Kelley       Title:  
Managing Director         BARCLAYS BANK PLC, as a Lender
      By:   /s/ Brian Berman         Name:   Brian Berman        Title:  
Managing Director     

 



--------------------------------------------------------------------------------



 



            ICAHN PARTNERS LP, as a Lender
      By:   /s/ Edward Mattner         Name:   Edward Mattner        Title:  
Authorized Signatory        ICAHN PARTNERS MASTER FUND LP, as a Lender
      By:   /s/ Edward Mattner         Name:   Edward Mattner        Title:  
Authorized Signatory        ICAHN PARTNERS MASTER FUND II LP, as a Lender
      By:   /s/ Edward Mattner       Name:   Edward Mattner       Title:  
Authorized Signatory       ICAHN PARTNERS MASTER FUND III LP, as a Lender
      By:   /s/ Edward Mattner         Name:   Edward Mattner        Title:  
Authorized Signatory     

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as a Lender
      By:   /s/ Wayne Beckmann         Name:   Wayne Beckmann        Title:  
Managing Director - Citibank, N.A.
Global Autos and Industrials Department
388 Greenwich Street / 34th Fl
Ph. 212-816-5566 / Fax: 646-291-1691          THE ROYAL BANK OF SCOTLAND PLC. as
a Lender
      By:   /s/ Jack Lonker         Name:   Jack Lonker        Title:   Senior
Vice President     

 



--------------------------------------------------------------------------------



 



                      NAVIGATOR CDO 2003, LTD., as a Lender    
 
                    By:   GE Asset Management Inc., as Collateral Manager    
 
               
 
      By:
Name:   /s/ John Campos
 
John Campos    
 
      Title:   Authorized Signatory    
 
                    NAVIGATOR CDO 2004, LTD., as a Lender    
 
                    By:   GE Asset Management Inc., as Collateral Manager    
 
               
 
      By:
Name:   /s/ John Campos
 
John Campos    
 
      Title:   Authorized Signatory    
 
                    NAVIGATOR CDO 2005, LTD., as a Lender    
 
                    By:   GE Asset Management Inc., as Collateral Manager    
 
               
 
      By:
Name:   /s/ John Campos
 
John Campos    
 
      Title:   Authorized Signatory    
 
                    GENERAL ELECTRIC PENSION TRUST, as a Lender    
 
                    By:   GE Asset Management Inc., as Collateral Manager    
 
               
 
      By:
Name:   /s/ John Campos
 
John Campos    
 
      Title:   Authorized Signatory    

 



--------------------------------------------------------------------------------



 



            Hillmark Credit Opportunity Financing I, LTD.
By. Hillmark Capital Management L.P., as
Investment Manager, as a Lender
      By:   /s/ Hillel Weinberger        Name:   Hillel Weinberger       
Title:   Chairman     

            KINGSLAND III, LTD., as a Lender
By: Kingsland Capital Management, LLC
as Manager
      By:   /s/ Vincent Siino        Name:   Vincent Siino        Title:  
Authorized Officer     

            Hartford Series Fund, Inc., on behalf of Hartford High
Yield HLS Fund
                    By: Hartford Investment Management
                    Company, its Sub-advisor
      By:   /s/ Carlos Fegel        Name:   Carlos Fegel        Title:   SVP   
 

            The Hartford Mutual Funds, Inc., on behalf of
The Hartford Floating Rate Fund
                    By: Hartford Investment Management
                    Company, its Sub-advisor
      By:   /s/ Carlos Fegel        Name:   Carlos Fegel        Title:   SVP   
 

            The Hartford Mutual Funds, Inc., on behalf of
The Hartford Strategic Income Fund
By: Hartford Investment Management Company
     its Investment Manager
      By:   /s/ Carlos Fegel        Name:   Carlos Fegel        Title:   SVP   

 



--------------------------------------------------------------------------------



 



            The Investment and Administrative Committee of
The Walt Disney Company Sponsored Qualified Benefit Plans and Key Employees
Deferred Compensation and Retirement Plan
By: Hartford Investment Management Company
       its Investment Manager
      By:   /s/ Carlos Fegel        Name:   Carlos Fegel       Title:   SVP    

            The Hartford Mutual Funds, Inc., on behalf of
The Hartford Total Return Bond Fund
By Hartford Investment Management Company,
its Subadvisor
      By:   /s/ Carlos Fegel        Name:   Carlos Fegel       Title:   SVP    

            The Hartford Mutual Funds, Inc., on behalf of The Hartford High
Yield Fund
                    By: Hartford Investment Management
                    Company, its Sub-advisor
      By:   /s/ Carlos Fegel        Name:   Carlos Fegel       Title:   SVP    

            State Board of Administration of Florida
               By: Hartford Investment Management Company,
                      its Investment Manager
      By:   /s/ Carlos Fegel        Name:   Carlos Fegel       Title:   SVP    

             
 
      Hartford Series Fund, Inc., on behalf of    
 
      Hartford Total Return Bond HLS Fund    
 
      By Hartford Investment Management Company,    
 
      its Subadvisor    
 
           
 
  By:   /s/ Carlos Fegel
 
Name: Carlos Fegel    
 
      Title:   SVP    

            Morgan Stanley Senior Funding, Inc, as a Lender
      By:   /s/ Thomas Doster         Name:   Thomas Doster        Title:   Vice
President   